Exhibit 10.1

Execution Version

Published Deal CUSIP: 9292EDAC4

Published Revolving Facility CUSIP: 9292EDAD2

CREDIT AGREEMENT

DATED AS OF APRIL 3, 2012

AMONG

WGL HOLDINGS, INC.,

THE LENDERS PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

AS SYNDICATION AGENT,

BRANCH BANKING AND TRUST COMPANY AND

TD BANK, N.A.

AS DOCUMENTATION AGENTS,

AND

WELLS FARGO SECURITIES, LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BB&T CAPITAL MARKETS AND

TD BANK, N.A.

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I INTERPRETATION

     1   

1.1 Definitions

     1   

1.2 Accounting Terms

     18   

1.3 Other Interpretive Provisions

     18   

ARTICLE II CREDIT FACILITY

     19   

2.1 The Facility

     19   

2.2 Loans

     20   

2.3 Funding by Lenders; Disbursement to the Borrower

     24   

2.4 Fees

     24   

2.5 Reductions in Aggregate Commitments; Increases in Aggregate Commitments

     25   

2.6 Extension Option

     26   

2.7 Repayments; Optional Principal Prepayments

     27   

2.8 Changes in Interest Rate, etc

     28   

2.9 Rates Applicable After Default

     28   

2.10 Method of Payment

     29   

2.11 Evidence of Indebtedness

     30   

2.12 Telephonic Notices

     30   

2.13 Interest Payment Dates; Interest and Fee Basis

     31   

2.14 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions

     31   

2.15 Lending Installations

     31   

2.16 Non-Receipt of Funds by the Administrative Agent

     32   

2.17 Maximum Interest Rate

     32   

2.18 Increased Costs; Change in Circumstances; Illegality

     32   

2.19 Taxes

     35   

2.20 Compensation

     38   

2.21 Mitigation Obligations; Replacement of Lenders

     39   

2.22 Defaulting Lenders

     40   

ARTICLE III LETTERS OF CREDIT

     43   

3.1 Issuance

     43   

3.2 Notices

     45   

3.3 Participations

     45   

3.4 Reimbursement

     45   

3.5 Payment by Revolving Loans

     46   

3.6 Payment to Lenders

     47   

3.7 Obligations Absolute

     47   

3.8 Cash Collateral Account

     49   

3.9 The Issuing Bank

     49   

3.10 Effectiveness

     50   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE IV CONDITIONS PRECEDENT

     50   

4.1 Conditions to Agreement Date

     50   

4.2 Conditions to All Credit Extensions

     51   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     52   

5.1 Corporate Existence

     52   

5.2 Financial Condition

     52   

5.3 Litigation

     53   

5.4 No Breach

     53   

5.5 Corporate Action

     53   

5.6 Regulatory Approval

     53   

5.7 Regulations U and X

     53   

5.8 Pension and Welfare Plans

     54   

5.9 Accuracy of Information

     54   

5.10 Taxes

     54   

5.11 Environmental Warranties

     54   

5.12 Investment Company Act

     56   

5.13 Subsidiaries

     56   

5.14 OFAC; Anti-Terrorism Laws

     56   

ARTICLE VI COVENANTS

     56   

6.1 Financial Statements

     56   

6.2 Litigation

     58   

6.3 Corporate Existence, Compliance with Laws, Taxes, Examination of Books,
Insurance, etc

     58   

6.4 Use of Proceeds

     59   

6.5 Environmental Covenant

     59   

6.6 Financial Covenant

     59   

6.7 Utility Dividends

     59   

6.8 Borrower’s Continued Ownership of Utility’s Common Stock

     59   

ARTICLE VII EVENTS OF DEFAULT

     60   

ARTICLE VIII REMEDIES, WAIVERS AND AMENDMENTS

     62   

8.1 Remedies Upon Event of Default

     62   

8.2 Amendments

     62   

8.3 Preservation of Rights

     64   

ARTICLE IX GENERAL PROVISIONS

     64   

9.1 Survival of Representations

     64   

9.2 Governmental Regulation

     64   

9.3 Headings

     64   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page   

9.4 Entire Agreement

     64   

9.5 Several Obligations; Benefits of this Agreement

     64   

9.6 Expenses; Indemnification

     65   

9.7 Numbers of Documents

     66   

9.8 Accounting

     66   

9.9 Severability of Provisions

     66   

9.10 Nonliability of Lenders

     66   

9.11 Confidentiality

     67   

9.12 Disclosure

     67   

9.13 Rights Cumulative

     67   

9.14 Syndication Agent; Documentation Agents

     67   

ARTICLE X THE ADMINISTRATIVE AGENT

     67   

10.1 Appointment and Authority

     67   

10.2 Rights as a Lender

     68   

10.3 Exculpatory Provisions

     68   

10.4 Reliance by Administrative Agent

     69   

10.5 Delegation of Duties

     69   

10.6 Resignation of Administrative Agent

     70   

10.7 Non-Reliance on Administrative Agent and Other Lenders

     70   

10.8 No Other Duties, etc

     71   

10.9 Administrative Agent May File Proofs of Claim

     71   

10.10 Issuing Bank and Swingline Lender

     71   

ARTICLE XI SETOFF; RATABLE PAYMENTS

     71   

11.1 Setoff

     71   

11.2 Ratable Payments

     72   

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     73   

12.1 Successors and Assigns

     73   

12.2 Participations

     73   

12.3 Assignments

     74   

12.4 Dissemination of Information

     76   

12.5 Tax Treatment

     76   

ARTICLE XIII NOTICES

     76   

13.1 Notices

     76   

13.2 Change of Address

     77   

ARTICLE XIV COUNTERPARTS; EFFECTIVENESS

     77   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page   

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     77   

15.1 CHOICE OF LAW

     77   

15.2 Consent To Jurisdiction

     77   

15.3 WAIVER OF JURY TRIAL

     78   

15.4 LIMITATION ON LIABILITY

     78   

15.5 USA PATRIOT ACT NOTICE

     78   

 

SCHEDULES       Schedule 1.1-A    Pricing Schedule    Schedule 1.1-B   
Commitments and Notice Addresses    Schedule 2.15    Lending Installations   
Schedule 5.3    Litigation    Schedule 5.6    Regulatory Approval   
Schedule 5.8    Employee Benefit Plans    Schedule 5.11    Environmental Matters
   Schedule 5.13    Subsidiaries    EXHIBITS       EXHIBIT 2.2.2    Form of
Borrowing Notice    EXHIBIT 2.2.3    Form of Swingline Borrowing Notice   
EXHIBIT 2.2.7    Form of Conversion/Continuation Notice    EXHIBIT 2.5.2    Form
of Commitment Increase Supplement    EXHIBIT 2.7    Form of Notice of Prepayment
   EXHIBIT 2.11.4-A    Form of Revolving Note    EXHIBIT 2.11.4-B    Form of
Swingline Note    EXHIBIT 2.19-A    Form of Tax Compliance Certificate   
EXHIBIT 2.19-B    Form of Tax Compliance Certificate    EXHIBIT 2.19-C    Form
of Tax Compliance Certificate    EXHIBIT 2.19-D    Form of Tax Compliance
Certificate    EXHIBIT 3.2    Letter of Credit Notice    EXHIBIT 4.1(a)(6)   
Form of Opinion    EXHIBIT 4.2    Form of Compliance Certificate   
EXHIBIT 12.3.1    Form of Assignment Agreement   

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 3, 2012 (the “Agreement”), among WGL
HOLDINGS, INC., as Borrower, the financial institutions from time to time
parties hereto, as LENDERS, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Syndication
Agent, and BRANCH BANKING AND TRUST COMPANY and THE TORONTO-DOMINION BANK, as
Documentation Agents.

RECITALS

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

1.1 Definitions. As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Agreement Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise, or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Active Arrangers Fee Letter” means the letter to the Borrower from Wells Fargo
Securities and BTMU, dated as of February 15, 2012.

“Additional Commitment Lender” is defined in Section 2.5.2.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders pursuant to Article X, and not
in its individual capacity as a Lender or any successor Administrative Agent
appointed pursuant to Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Administrative Fee Letter” means the letter to the Borrower from Wells Fargo
dated as of February 15, 2012.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or



--------------------------------------------------------------------------------

other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders, in the initial aggregate amount of $450,000,000, as increased or
decreased from time to time pursuant to the terms hereof.

“Agreement” means this Agreement, including all schedules, annexes and exhibits
hereto.

“Agreement Date” means the first date all the conditions precedent set forth in
Sections 4.1 and 4.2 shall have been satisfied or waived in accordance with the
terms of this Agreement, which is April 3, 2012.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the Federal Funds Effective
Rate for such day plus 0.50%, and (iii) the LIBOR Rate plus 1.00%.

“Applicable Law” means, anything in Section 15.1 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and
(ii) all applicable provisions of all (A) treaties, constitutions, statutes,
rules, regulations, guidelines and orders of governmental bodies, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, (B) Governmental
Approvals and (C) orders, decisions, judgments and decrees.

“Applicable Margin” means, with respect to Loans of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Type as set forth in the Pricing Schedule.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time, subject to adjustment as provided in Section 2.22. If the
commitment of each Lender to make Loans and the obligation of the Issuing Banks
to issue Letters of Credit have been terminated pursuant to Section 8.1, or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.

“Arrangers” means Wells Fargo Securities, BTMU, BB&TCM and TD, each in its
capacity as a joint lead arranger and bookrunner.

“Authorized Officer” means any of the Vice President and Chief Financial
Officer, Vice President and General Counsel, or the Treasurer of the Borrower,
acting singly.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.).

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest at the Alternate Base Rate plus the Applicable
Margin.

 

2



--------------------------------------------------------------------------------

“BB&T” means Branch Banking and Trust Company, and its successors.

“BB&TCM” means BB&T Capital Markets, and its successors.

“Borrower” means WGL Holdings, Inc., a Virginia corporation.

“Borrowing Date” means a date on which a Loan is made.

“Borrowing Notice” is defined in Section 2.2.2.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., and its successors.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday, or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any LIBOR determination, any such day that is also a day on which
trading in Dollar deposits is conducted by banks in London, England in the
London interbank eurodollar market.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateral Account” has the meaning given to such term in Section 3.8.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, as collateral for the Letter of Credit Exposure or
obligations of Lenders to fund participations in respect of Letter of Credit
Exposure, cash or deposit account balances or, if the Administrative Agent and
the Issuing Banks shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Banks. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (i) short-term obligations of, or fully guaranteed by,
the United States of America, (ii) commercial paper rated A-1 or better by S&P
or Fitch or P-1 or better by Moody’s, (iii) demand deposit accounts maintained
in the ordinary course of business, and (iv) certificates of deposit issued by,
and time deposits with, commercial banks (whether domestic or foreign) having
capital and surplus in excess of $100,000,000; provided in each case that the
same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

3



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System List.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change in Control” means (i) an event or series of events by which any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all capital stock
that such “person” or “group” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than thirty percent (30%) of
the capital stock of the Borrower entitled to vote in the election of members of
the board of directors (or equivalent governing body) of the Borrower or (ii) a
majority of the members of the board of directors (or other equivalent governing
body) of the Borrower shall not constitute Continuing Directors.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite such Lenders name on Schedule 1.1-B,
as it may be modified as a result of any assignment that has become effective
pursuant to Section 12.3.2 or as otherwise decreased or increased from time to
time pursuant to the terms hereof.

“Commitment Increase” is defined in Section 2.5.2.

“Commitment Increase Supplement” is defined in Section 2.5.2.

“Compliance Certificate” is defined in Section 4.2.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Financial Indebtedness” means at any time the Financial
Indebtedness of the Borrower and its Subsidiaries calculated on a consolidated
basis as of such time.

 

4



--------------------------------------------------------------------------------

“Consolidated Net Worth” means at any time the sum of common shareholders’
equity of the Borrower and preferred stock of the Utility, as reported on the
consolidated balance sheet of the Borrower prepared as of such time.

“Consolidated Total Capitalization” means at any time the sum of Consolidated
Financial Indebtedness and Consolidated Net Worth, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, Contract, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Continuing Directors” shall mean the directors of the Borrower on the Agreement
Date and each other director of the Borrower, if, in each case, such other
director’s nomination for election to the board of directors (or equivalent
governing body) of the Borrower is recommended by at least 51% of the then
Continuing Directors.

“Contract” means (i) any agreement, including an indenture, lease or license,
(ii) any deed or other instrument of conveyance, (iii) any certificate of
incorporation or charter and (iv) any by-law.

“Controlled Group” means all members of a controlled group of corporations and
all members of a group of trades or businesses (whether or not incorporated)
under common control, which together with the Borrower are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

“Conversion/Continuation Notice” is defined in Section 2.2.7.

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s Letter of Credit Exposure at such time.

“Defaulting Lender” means, subject to Section 2.22.2 any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (y) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has

 

5



--------------------------------------------------------------------------------

made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (iii) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (iv) has, or has
a direct or indirect parent company that has, (x) become the subject of a
proceeding under the Bankruptcy Code or under other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or (y) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22.2) upon delivery of written notice of such
determination by the Administrative Agent to the Borrower, the Issuing Bank, the
Swingline Lender and each Lender.

“Documentation Agent” means each of BB&T and TD, acting in the capacity as
documentation agent hereunder.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“Eligible Assignee” means any Lender, Affiliate of a Lender or other Person that
meets the requirements to be an assignee under Section 12.3.1.

“Employee Benefit Plans” is defined in Section 5.8.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, Applicable Laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into ambient air, surface water,
ground water, land surface or subsurface strata, or (iv) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” means an event described in Article VII.

“Exchange Act” means Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Installation located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21) or (y) such Lender changes its Lending
Installation, except in each case to the extent that, pursuant to Section 2.19,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Installation, (iii) Taxes attributable
to such Recipient’s failure to comply with Section 2.19.7 and (iv) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of August 3, 2007, among the Borrower, the several lender
parties listed on the signature pages thereof, Wachovia Bank, National
Association, as administrative agent, Bank of Tokyo-Mitsubishi UFJ Trust
Company, as syndication agent, and SunTrust Bank and Citibank, N.A., as
documentation agents.

“Extension Option” means the option of the Borrower under Section 2.6 hereof to
extend the Facility Termination Date.

“Facility Fee” is defined in Section 2.4.2.

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees are accruing on the Aggregate Commitments (without regard to
usage) at such time as set forth in the Pricing Schedule.

“Facility Termination Date” means September 30, 2012, provided that upon the
delivery of certified resolutions of the Board of Directors of the Borrower,
reasonably satisfactory to the Administrative Agent, authorizing the Borrower’s
performance of its obligations under the Loan Documents through the fifth
anniversary of the Agreement Date, the fifth anniversary of the Agreement Date
(as such date may be extended from time to time pursuant to Section 2.6).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof.

 

7



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

“Fee Letters” means, collectively, the Active Arrangers Fee Letter, Passive
Arrangers Fee Letter and Administrative Fee Letter.

“Financial Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money which, in accordance with GAAP, would be shown as short-term debt
on a consolidated balance sheet of such Person, including obligations under
notes, commercial paper, acceptances and other short-term instruments, and
(ii) obligations for borrowed money which, in accordance with GAAP, would be
shown as long-term debt (including current maturities) on a consolidated balance
sheet of such Person.

“Fitch” means Fitch Ratings, Ltd.

“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any Issuing Bank, such Defaulting Lender’s Letter of Credit Exposure
with respect to Letters of Credit issued by such Issuing Bank other than such
portion of such Defaulting Lender’s Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and
(ii) with respect to any Swingline Lender, such Defaulting Lender’s Swingline
Exposure with respect to outstanding Swingline Loans made by the Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

“Governmental Approval” means any authority, consent, approval, license (or the
like) or exemption (or the like) of any governmental unit.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

 

8



--------------------------------------------------------------------------------

“Hazardous Material” means: any “hazardous substance”, as defined by CERCLA; any
petroleum product; or any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance within the meaning of any other
Environmental Law.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates, currency exchange rates or
spot prices of new materials.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, (iii) obligations,
whether or not assumed, secured by Liens on, or payable out of the proceeds or
production from, Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by bonds, debentures, notes, acceptances,
or other instruments, (v) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person, (viii) Contingent Obligations in
respect of any type of obligation described in any of the other clauses of this
definition, (ix) obligations in respect letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (x) for all purposes other than Section 6.6, net obligations under
any Hedge Agreements, (xi) Operating Lease Obligations, (xii) obligations in
respect of Sale and Leaseback Transactions and (xiii) Off-Balance Sheet
Liabilities. Permitted Commodity Hedging Obligations shall not constitute
Indebtedness for purposes of this Agreement.

“Indemnified Person” means any Person that is, or at any time was, the
Administrative Agent, the Syndication Agent, a Documentation Agent, a Lender or
an Arranger or an Affiliate, director, officer, employee or agent of any such
Person.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

“Indemnitee” is defined in Section 9.6.2.

“Interest Period” means, with respect to a LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is disbursed or converted to or
continued as a LIBOR Rate Loan and ending on the date one, two, three or six
months thereafter, as selected by the Borrower pursuant to this Agreement;
provided, that (i) any Interest Period pertaining to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period, (ii) any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next

 

9



--------------------------------------------------------------------------------

succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; and (iii) no Interest Period shall extend beyond the Facility
Termination Date.

“Issuing Bank” means each of Wells Fargo and BB&T, in their respective
capacities as issuers of Letters of Credit under this Agreement.

“LC Fee” is defined in Section 2.4.4.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, any Additional Commitment Lenders, and their respective successors
and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent designated on its Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.15.

“Letter of Credit Exposure” means, with respect to any Lender at any time, such
Lender’s ratable share (based on the proportion that its Commitment bears to the
Aggregate Commitments at such time) of the sum of (i) the aggregate Stated
Amount of all Letters of Credit outstanding at such time and (ii) the aggregate
amount of all Reimbursement Obligations outstanding at such time.

“Letter of Credit Maturity Date” means the fifth Business Day prior to the
Facility Termination Date.

“Letter of Credit Notice” has the meaning given to such term in Section 3.2.

“Letter of Credit Subcommitment” means $45,000,000 or, if less, the Aggregate
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.

“Letters of Credit” is defined in Section 3.1.

“LIBOR Market Index Rate” means, for any day, an interest rate per annum for one
month Dollar deposits as reported on Reuters Screen LIBOR01 Page (or any
successor page), on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then as determined by
the Administrative Agent from another recognized source or interbank quotation).

“LIBOR Market Index Rate Loan” means a Loan that bears interest at the LIBOR
Market Index Rate plus the Applicable Margin.

“LIBOR Rate” means:

(a) with respect to each LIBOR Rate Loan comprising part of the same borrowing
for any Interest Period, an interest rate per annum obtained by dividing
(i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page (or any
successor page) that represents an average

 

10



--------------------------------------------------------------------------------

British Bankers Association Interest Settlement Rate for Dollar deposits (“BBA
LIBOR”) or (z) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Wells Fargo’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, two
Business Days prior to the first day of such Interest Period, by (ii) the amount
equal to 1.00 minus the Reserve Requirement (expressed as a decimal) for such
Interest Period.

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Wells Fargo’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“LIBOR Rate Loan” means a Loan which bears interest at the LIBOR Rate plus the
Applicable Margin requested by the Borrower pursuant to Section 2.2.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, any Revolving Loan or Swingline Loan
made by such Lender pursuant to Article II (and, in the case of a loan made
pursuant to Section 2.2.2, any conversion or continuation thereof).

“Loan Document Related Claim” means any claim or dispute (whether arising under
Applicable Law, including any “environmental” or similar law, under Contract or
otherwise and, in the case of any proceeding relating to any such claim or
dispute, whether civil, criminal, administrative or otherwise) in any way
arising out of, related to, or connected with, the Loan Documents, the
relationships established thereunder or any actions or conduct thereunder or
with respect thereto, whether such claim or dispute arises or is asserted before
or after the Agreement Date or before or after the Repayment Date.

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.11, the Fee Letters, and all other agreements, instruments, documents
and certificates now or hereafter executed and delivered to the Administrative
Agent or any Lender by or on behalf of the Borrower with respect to this
Agreement, in each case as amended, modified, supplemented or restated from time
to time.

 

11



--------------------------------------------------------------------------------

“Material Adverse Effect” means any effect, resulting from any event or
circumstance whatsoever, which will, or is reasonably likely to, have a material
adverse effect on the financial condition, operations, assets, business,
properties or prospects of the Borrower and its Subsidiaries, taken as a whole,
on the ability of the Borrower to perform its obligations under this Agreement,
or on the validity or enforceability of this Agreement.

“Material Subsidiary” means at any time with respect to a Person, a Subsidiary,
if any, of such Person, the consolidated assets of which exceed at such time 15%
of the consolidated assets of such Person and its Subsidiaries, if any,
determined on a consolidated basis.

“Maximum Permissible Rate” means, with respect to interest payable on any
amount, the rate of interest on such amount that, if exceeded, could, under
Applicable Law, result in (i) civil or criminal penalties being imposed on the
payee or (ii) the payee’s being unable to enforce payment of (or, if collected,
to retain) all or any part of such amount or the interest payable thereon.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or is obligated to make contributions or has made or
been obligated to make contributions.

“Non-Consenting Lender” means a Lender that does not approve any consent, waiver
or amendment to any Loan Document that (i) requires the approval of all Lenders
(or all Lenders directly affected thereby) under Section 8.2 and (ii) has been
approved by the Required Lenders.

“Notes” means, collectively, all of the Revolving Notes and all of the Swingline
Notes that may be issued hereunder, and “Note” means any one of the Notes.

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by the Borrower or any Subsidiary of the Borrower to the Administrative
Agent, any Lender, the Swingline Lender, the Issuing Bank or any other Person
entitled thereto, under this Agreement or any of the Loan Documents, in each
case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing

 

12



--------------------------------------------------------------------------------

such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of, or
takes the place of, borrowing, but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Borrower and
its Subsidiaries.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21.1).

“Overdue Rate” means (i) in the case of overdue amounts of the principal of a
LIBOR Rate Loan, (A) until the last day of the applicable Interest Period during
which such Loan became due and payable, the rate otherwise applicable hereunder
plus the Applicable Margin plus 2%, and (B) thereafter, the Alternate Base Rate
in effect from time to time plus the Applicable Margin plus 2%, and (ii) in the
case of all other overdue amounts, the Alternate Base Rate in effect from time
to time plus the Applicable Margin plus 2%.

“Participants” is defined in Section 12.2.1.

“Participant Register” has the meaning given to such term in Section 12.2.1.

“Passive Arrangers Fee Letter” means the letter to Borrower from BCM and TD
dated as of February 15, 2012.

“Patriot Act” is defined in Section 15.5.

“Payment Date” means the last day of each March, June, September and December.

 

13



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA, and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower is exposed in the conduct of its business so long as (a) the management
of the Borrower has determined that entering into such agreements or
arrangements are bona fide hedging activities which comply with the Borrower’s
risk management policies and (b) such agreements or arrangements are not entered
into for speculative purposes.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Pricing Schedule” means Schedule 1.1-A attached hereto.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells Fargo, (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

“Prior Termination Date” is defined in Section 2.6.3.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3.1.

“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Bank, as applicable.

“Refunded Swingline Loans” is defined in Section 2.2.4.

“Register” is defined in Section 12.3.4.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

14



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System.

“Reimbursement Obligation” is defined in Section 3.4.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means “release”, as such term is defined in CERCLA.

“Repayment Date” means the later of (a) the date of the termination of the
Commitments (whether as a result of the occurrence of the Facility Termination
Date, reduction to zero pursuant to Section 2.5.1 or termination pursuant to
Article VIII), and (b) the date of the payment in full of all principal of and
interest on the Loans and all other amounts payable or accrued hereunder.

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means Lenders having in the aggregate more than 50.0% of the
outstanding Aggregate Commitments or, if the Aggregate Commitments have been
terminated, Lenders holding in the aggregate more than 50.0% of the aggregate
Credit Exposure; provided that the Commitment of, and the portion of outstanding
Loans and Letters of Credit held or deemed held by, any Defaulting Lender shall
be excluded for purposes or making a determination of Required Lenders.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding. The LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Requirement.

“Resignation Effective Date” is defined in Section 10.6.1.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq.

“Revolving Loan” is defined in Section 2.1.3.

 

15



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note issued at the request of a Lender
pursuant to Section 2.11.4, substantially in the form of Exhibit 2.11.4-A.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SEC” means the Securities and Exchange Commission.

“SEC Disclosure Documents” means all reports on Forms 10K, 10Q, and 8K filed by
the Borrower with the SEC.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having the ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
the ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Swingline Commitment” means $45,000,000 or, if less, the Aggregate Commitments
at the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.

“Swingline Exposure” means, with respect to any Lender at any time, its maximum
aggregate liability to make Refunded Swingline Loans pursuant to Section 2.2.4
or to purchase participations pursuant to Section 2.2.5 in Swingline Loans that
are outstanding at such time.

 

16



--------------------------------------------------------------------------------

“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.

“Swingline Termination Date” means the date that is five Business Days prior to
the Repayment Date.

“Swingline Note” means a promissory note issued at the request of a Lender
pursuant to Section 2.11.4, substantially in the form of Exhibit 2.11.3-B.

“Syndication Agent” means BTMU, in its capacity as syndication agent hereunder.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TD” means The TD Bank, N.A., and its successors.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Revolving Loan, its nature as a Base Rate Loan
or a LIBOR Rate Loan.

“Unmatured Default” means an event that, but for the lapse of time or the giving
of notice, or both, would constitute an Event of Default.

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Federal Income Taxes” means any U.S. federal Taxes described in
Section 871(a) or 881(a) of the Code, or any successor provision (or any
withholding with respect to such Taxes).

“U.S. Person” means any Person that is a “United States Person” as defined in
section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.19.7(ii)(b)(3).

“Utility” means Washington Gas Light Company, a Virginia and District of
Columbia corporation.

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors.

“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors.

 

17



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower and the Administrative Agent.

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower delivered to
the Lenders prior to the closing of this Agreement; provided that if the
Borrower notifies the Administrative Agent that it wishes to amend any financial
covenant in Section 6.6 to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Section 6.6 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

1.3 Other Interpretive Provisions.

(i) Except as otherwise specified herein, all references herein (A) to any
Person shall be deemed to include such Person’s successors and assigns and
(B) to any Applicable Law defined or referred to herein shall be deemed
references to such Applicable Law or any successor Applicable Law as the same
may have been or may be amended or supplemented from time to time.

(ii) When used in this Agreement, the words “herein”, “hereof” and “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any provision of this Agreement, and the words “Article”, “Section”, “Schedule”
and “Exhibit” shall refer to Articles and Sections of, and Schedules and
Exhibits to, this Agreement unless otherwise specified.

(iii) Whenever the context so requires, the neuter gender includes the masculine
or feminine, the masculine gender includes the feminine, and the singular number
includes the plural, and vice versa.

(iv) Any item or list of items set forth following the word “including”,
“include” or “includes” is set forth only for the purpose of indicating that,
regardless of whatever other items are in the category in which such item or
items are “included”, such item or items are in such category, and shall not be
construed as indicating that the items in the category in which such item or
items are “included” are limited to such items or to items similar to such
items. The word “will” shall be construed to have the same meaning and effect as
the word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

18



--------------------------------------------------------------------------------

(v) Each authorization in favor of the Administrative Agent, the Lenders or any
other Person granted by or pursuant to this Agreement shall be deemed to be
irrevocable and coupled with an interest.

(vi) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Bank and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.

(vii) Except as otherwise specified herein, all references to the time of day
shall be deemed to be to New York City time as then in effect.

ARTICLE II

CREDIT FACILITY

2.1 The Facility.

2.1.1 Availability of Facility. Subject to the terms of this Agreement, the
facility is available from the date hereof to the Facility Termination Date, and
the Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. Unless sooner terminated pursuant to the terms hereof, the
Commitments to lend hereunder shall expire on the Facility Termination Date.

2.1.2 Repayment of Facility. Subject to the terms of this Agreement, any
outstanding Loans and all other unpaid Obligations shall be paid in full by the
Borrower on the Facility Termination Date; provided that if any authorization of
any state official or state regulatory authority required under any Applicable
Law, for any borrowing of Loans by the Borrower, expires without being extended
at any time prior to the Facility Termination Date (and such authorization is
required to be in effect at such time in order for the Borrower to continue to
have such Loans and other unpaid Obligations outstanding under Applicable Law),
then upon the expiration of such authorization, all outstanding Loans and all
other unpaid Obligations shall be immediately paid in full by the Borrower.

2.1.3 Revolving Facility. Each Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Revolving Loan,”
and collectively, the “Revolving Loans”) to the Borrower, from time to time on
any Business Day during the period from and including the Agreement Date to but
not including the Facility Termination Date, in an aggregate principal amount at
any time outstanding not exceeding its Commitment; provided that no borrowing of
Revolving Loans shall be made if, immediately after giving effect thereto (and
to any concurrent repayment of Swingline Loans with proceeds of Revolving Loans
made pursuant to such borrowing), (i) the amount of all outstanding Credit
Exposure of any Lender exceed such Lender’s Commitment or (ii) the aggregate
principal amount of all outstanding Credit Exposure exceed the Aggregate
Commitments. Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.

 

19



--------------------------------------------------------------------------------

2.1.4 Swingline Facility. The Swingline Lender agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Swingline Loan,”
and collectively, the “Swingline Loans”) to the Borrower, from time to time on
any Business Day during the period from the Agreement Date to but not including
the Swingline Termination Date (or, if earlier, the Facility Termination Date),
in an aggregate principal amount at any time outstanding not exceeding the
Swingline Commitment. Swingline Loans may be made even if the aggregate
principal amount of Swingline Loans outstanding at any time, when added to the
aggregate Credit Exposure of the Swingline Lender in its capacity as a Lender
outstanding at such time, would exceed the Swingline Lender’s own Commitment at
such time, but provided that no borrowing of Swingline Loans shall be made if,
immediately after giving effect thereto (i) the amount of all outstanding Credit
Exposure of any Lender exceed such Lender’s Commitment or (ii) the aggregate
principal amount of all outstanding Credit Exposure exceeds the Aggregate
Commitments, and provided further that the Swingline Lender shall not make any
Swingline Loan if any Lender is at that time a Defaulting Lender, unless the
Swingline Lender has entered into arrangements satisfactory to the Swingline
Lender (in its sole discretion) with the Borrower or such Lender to eliminate
the Swingline Lender’s actual or potential Fronting Exposure (after giving
effect to Section 2.22.1(iv)) with respect to the Defaulting Lender arising from
either the Swingline Loan then proposed to be made or that the Swingline Loan
and all other Swingline Loans as to which the Swingline Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion. Subject to
and on the terms and conditions of this Agreement, the Borrower may borrow,
repay (including by means of a borrowing of Revolving Loans pursuant to
Section 2.2.3) and reborrow Swingline Loans. All Swingline Loans shall bear
interest at the LIBOR Market Index Rate plus the Applicable Margin.

2.2 Loans.

2.2.1 Types of Loans. The Revolving Loans may be made as, and from time to time
continued as or converted to, Base Rate Loans or LIBOR Rate Loans (each a “Type”
of Loan), or a combination thereof, selected by the Borrower in accordance with
Section 2.2.2. The Swingline Loans shall be made and maintained as LIBOR Market
Index Rate Loans at all times and may not be converted into or continued as
LIBOR Rate Loans or Base Rate Loans under Section 2.2.7.

2.2.2 Borrowing of Revolving Loans. In order to request Revolving Loans (other
than (i) borrowings of Swingline Loans, which shall be made pursuant to
Section 2.2.3, (ii) borrowings for the purpose of repaying Refunded Swingline
Loans, which shall be made pursuant to Section 2.2.4, (iii) borrowings for the
purpose of paying unpaid Reimbursement Obligations, which shall be made pursuant
to Section 3.4, and (iv) borrowings involving continuations or conversions of
outstanding Loans, which shall be made pursuant to Section 2.2.7), the Borrower
shall give the Administrative Agent irrevocable written notice (a “Borrowing
Notice”), not later than 11:00 a.m. on the requested Borrowing Date of each Base
Rate Loan and at least three Business Days before the requested Borrowing Date
for each LIBOR Rate Loan. A Borrowing Notice shall be in the form of Exhibit
2.2.2 hereto and shall specify:

(i) the requested Borrowing Date, which shall be a Business Day, of such Loan,

 

20



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Loan,

(iii) the Type of Loan selected, and

(iv) in the case of each LIBOR Rate Loan, the Interest Period applicable thereto
(which may not end after the Facility Termination Date).

Each LIBOR Rate Loan shall be in the minimum amount of $5,000,000 (and any whole
multiple of $1,000,000 in excess thereof), and each Base Rate Loan shall be in
the minimum amount of $1,000,000 (and any whole multiple of $1,000,000 in excess
thereof); provided, however, any Base Rate Loan may be in the amount of the
unused Aggregate Commitments. If the Borrower shall have failed to designate the
Type of Loans selected, the Borrower shall be deemed to have requested Base Rate
Loans. If the Borrower shall have failed to select the duration of the Interest
Period to be applicable to any LIBOR Rate Loans requested, then the Borrower
shall be deemed to have selected an Interest Period with a duration of one
month.

Upon receipt of any such notice, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of the amount and Type of each Loan to
be made by such Lender on the requested date specified therein. To the extent
such Lenders have made such amounts available to the Administrative Agent as
provided in Section 2.3, the Administrative Agent will make the aggregate of
such amounts available to the Borrower in like funds as received by the
Administrative Agent.

2.2.3 Borrowing of Swingline Loans. In order to request Swingline Loans, the
Borrower shall give the Administrative Agent (and the Swingline Lender, if the
Swingline Lender is not also the Administrative Agent) irrevocable written
notice ( a “Swingline Borrowing Notice”) not later than 11:00 a.m., on the date
of requested Borrowing Date. A Borrowing Notice shall be in the form of Exhibit
2.2.3 hereto and shall specify:

(i) the requested Borrowing Date, which shall be a Business Day, of such Loan,
and

(ii) the aggregate amount of such Loan.

Each Swingline Loan (x) shall be in the minimum amount of $100,000 (and a whole
multiple of $100,000 if in excess thereof (or if less, in the amount of the
Unutilized Swingline Commitment)) and (y) shall be due and payable on the
earlier of (A) the Swingline Termination Date and (B) within ten Business Days
of such Loan being made. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided in Section 2.3, the
Administrative Agent will make such amount available to the Borrower.
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Swingline Loan.

2.2.4 Refunded Swingline Loans. With respect to any outstanding Swingline Loans,
the Swingline Lender may at any time (whether or not an Event of Default has
occurred and is continuing) in its sole and absolute discretion, and is hereby
authorized and empowered by the Borrower to, cause a Borrowing of Revolving
Loans to be made for the purpose of repaying

 

21



--------------------------------------------------------------------------------

such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Lender) and each other Lender (on
behalf of, and with a copy to, the Borrower), not later than 11:00 a.m. on the
proposed Borrowing Date therefor, a notice (which shall be deemed to be a
Borrowing Notice given by the Borrower) requesting the Lenders to make Revolving
Loans (which shall be made initially as Base Rate Loans) on such Borrowing Date
in an aggregate amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given that
the Swingline Lender requests to be repaid. To the extent the Lenders have made
such amounts available to the Administrative Agent as provided in Section 2.3,
the Administrative Agent will make the aggregate of such amounts available to
the Swingline Lender in like funds as received by the Administrative Agent,
which shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Lender) shall be deemed to be repaid
with the proceeds of the Revolving Loans made as provided above (including a
Revolving Loan deemed to have been made by the Swingline Lender), and such
Refunded Swingline Loans deemed to be so repaid shall no longer be outstanding
as Swingline Loans but shall be outstanding as Revolving Loans. If any portion
of any such amount repaid (or deemed to be repaid) to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in any
bankruptcy, insolvency or similar proceeding or otherwise, the loss of the
amount so recovered shall be shared ratably among all the Lenders in the manner
contemplated by Section 2.3.

2.2.5 Lender Participation in Swingline Loans. If, as a result of any
bankruptcy, insolvency or similar proceeding with respect to the Borrower,
Revolving Loans are not made pursuant to Section 2.2.4 in an amount sufficient
to repay any amounts owed to the Swingline Lender in respect of any outstanding
Swingline Loans, or if the Swingline Lender is otherwise precluded for any
reason from giving a notice on behalf of the Borrower as provided for
hereinabove, each Lender, upon one Business Day’s prior notice from the
Swingline Lender, shall fund its risk participation in such outstanding
Swingline Loans by making available to the Administrative Agent an amount equal
to its Applicable Percentage of the unpaid amount thereof together with accrued
interest thereon. To the extent the Lenders have made such amounts available to
the Administrative Agent as provided Section 2.3, the Administrative Agent will
make the aggregate of such amounts available to the Swingline Lender in like
funds as received by the Administrative Agent. In the event any such Lender
fails to make available to the Administrative Agent the amount of such Lender’s
participation as provided in this Section 2.2.5, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for each day from the date such amount is required to be made
available for the account of the Swingline Lender until the date such amount is
made available to the Swingline Lender at the Federal Funds Effective Rate for
the first three Business Days and thereafter at the Alternative Base Rate.
Promptly following its receipt of any payment by or on behalf of the Borrower in
respect of a Swingline Loan, the Swingline Lender will pay to each Lender that
has acquired a participation therein such Lender’s Applicable Percentage of such
payment.

2.2.6 Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Refunded Swingline Loans pursuant to
Section 2.2.4 and each such

 

22



--------------------------------------------------------------------------------

Lender’s obligation to purchase a participation in any unpaid Swingline Loans
pursuant to Section 2.2.5 shall be absolute and unconditional and shall not be
affected by any circumstance or event whatsoever, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against the Swingline Lender, the Administrative Agent, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of any Unmatured Default or Event of Default, (iii) the failure of
the amount of such borrowing of Revolving Loans to meet the minimum borrowing
amount specified in Section 2.2.2, or (iv) the failure of any conditions set
forth in Section 4.2 or elsewhere herein to be satisfied.

2.2.7 Conversion and Continuation of Outstanding Loans.

(i) Each Base Rate Loan shall continue as a Base Rate Loan unless and until such
Base Rate Loan is either converted into a LIBOR Rate Loan in accordance with
this Section 2.2.7 or repaid in accordance with Section 2.5. Each LIBOR Rate
Loan shall continue as a LIBOR Rate Loan until the end of the then applicable
Interest Period therefor, at which time such LIBOR Rate Loan shall be
automatically converted into a Base Rate Loan unless the Borrower shall have
given the Administrative Agent a Conversion/Continuation Notice in the manner
set forth below requesting that, at the end of such Interest Period, such LIBOR
Rate Loan continue as a LIBOR Rate Loan for the same or another Interest Period.
The Borrower may elect from time to time to convert all or any part of a Base
Rate Loan into a LIBOR Rate Loan. The Borrower shall give the Administrative
Agent irrevocable notice in the form of Exhibit 2.2.7 (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Loan into a
LIBOR Rate Loan, or continuation of a LIBOR Rate Loan, not later than 11:00 a.m.
at least three Business Days prior to the date of the requested conversion or
continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Loan which is to be converted or
continued, and

(c) the amount of such Loan(s) which is to be converted or continued as a LIBOR
Rate Loan and the duration of the Interest Period applicable thereto.

Each conversion of a LIBOR Rate Loan into a Base Rate Loan shall involve a
minimum amount of $3,000,000 (and a whole multiple of $1,000,000, if in excess
thereof). Each conversion of a Base Rate Loan into a LIBOR Rate Loan shall
involve a minimum amount of $5,000,000 (and a whole multiple of $1,000,000 if in
excess thereof). No partial conversion of LIBOR Rate Loans made pursuant to a
single Borrowing Notice shall reduce the outstanding principal amount of such
LIBOR Rate Loans to less than $5,000,000 (or to any greater amount not a whole
multiple of $1,000,000 in excess thereof). Except as otherwise provided in
Section 2.18.6, LIBOR Rate Loans may be converted into Base Rate Loans only on
the last day of the Interest Period Applicable thereto (and in any event, if a
LIBOR Rate Loan is converted into a Base Rate Loan on any day other than the
last day of the Interest Period applicable thereto, the Borrower will pay, upon
such conversion, all amounts required under Section 2.18.1 to be paid as a
consequence thereof).

 

23



--------------------------------------------------------------------------------

Upon receipt of any such notice, the Administrative Agent shall promptly notify
each Lender of (x) the contents thereof, (y) the amount and Type and, in the
case of LIBOR Rate Loans, the last day of the applicable Interest Period of each
Loan to be converted or continued by such Lender and (z) the amount and Type or
Types of Loans into which such Loans are to be converted or as which such Loan
are to be continued.

(ii) Notwithstanding anything to the contrary contained in this Section 2.2.7,
during an Event of Default, the Administrative Agent may notify the Borrower
that Loans may only be converted into or continued as Loans of certain specified
Types.

2.3 Funding by Lenders; Disbursement to the Borrower.

2.3.1 Funding by Lenders. Not later than 1:00 p.m. on each requested Borrowing
Date, each Lender shall, if it has received the notice contemplated by Sections
2.2.2, 2.2.3, 2.2.4 or 2.2.5 on or prior to 12:00 noon on such date, in the case
of Base Rate Loans, or on or prior to its close of business on the third
Business Day before such date, in the case of LIBOR Rate Loans, make available
to the Administrative Agent, in Dollars in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII, the
amount of Loans to be made by such Lender on such date.

2.3.2 Disbursement to the Borrower. Upon satisfaction of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is on the Agreement
Date, Section 4.1), Loans shall be disbursed by the Administrative Agent not
later than 3:30 p.m. on the date specified therefor by credit to an account of
the Borrower at the Administrative Agent at its address specified pursuant to
Article XIII or in such other manner as may have been specified to and as shall
be reasonably acceptable to the Administrative Agent, in each case in Dollars in
funds immediately available to the Borrower, as the case may be.

2.4 Fees. The Borrower agrees to pay:

2.4.1 Arranger Fees. (i) To Wells Fargo Securities and BTMU, for their own
respective accounts, on the Agreement Date, the fees required under the Active
Arrangers Fee Letter and (ii) BCM and TD, for their respective accounts, on the
Agreement Date, the fees required under the Passive Arrangers Fee Letter;

2.4.2 Facility Fee. To the Administrative Agent for the account of each Lender a
facility fee at a per annum rate equal to the Facility Fee Rate on the average
daily amount of such Lender’s Commitment (whether used or unused) from the date
hereof to and including the Repayment Date (the “Facility Fee”), payable on the
last day of each calendar quarter hereafter and on the Repayment Date.

2.4.3 Letter of Credit Fees. To the Administrative Agent, for the account of
each Lender, a letter of credit fee for each calendar quarter (or portion
thereof) in respect of all Letters of Credit outstanding during such quarter, at
a rate per annum equal to the Applicable Margin then in effect during such
quarter for LIBOR Rate Loans on such Lender’s pro rata share of the daily
average aggregate Stated Amount of such Letters of Credit, payable in arrears on
(i) the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Agreement Date, and (ii) on the later of the
Facility Termination Date and the date of

 

24



--------------------------------------------------------------------------------

termination of the last outstanding Letter of Credit; provided, however, that
any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Bank pursuant to
Section 3.1.1 shall be payable, to the maximum extent permitted by Applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective pro rata shares allocable to such Letter of Credit pursuant to
Section 2.22.1(iv), with the balance of such fee, if any, payable to the Issuing
Bank for its own account;

2.4.4 Letter of Credit Facing Fee. To each Issuing Bank, for its own account, a
facing fee for each calendar quarter (or portion thereof) on the daily average
aggregate Stated Amount of all Letters of Credit issued by such Issuing Bank
outstanding during such quarter, at a per annum rate separately agreed to
between each Issuing Bank and the Borrower (each an “LC Fee”), payable in
arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Agreement Date, and (ii) on the later of
the Facility Termination Date and the date of termination of the last
outstanding Letter of Credit;

2.4.5 Letter of Credit Customary Fees. To each Issuing Bank, for its own
account, such commissions, transfer fees and other fees and charges incurred in
connection with the issuance and administration of each Letter of Credit issued
by it as are customarily charged from time to time by such Issuing Bank for the
performance of such services in connection with similar letters of credit, or as
may be otherwise agreed to by such Issuing Bank, but without duplication of
amounts payable under Section 2.4.2; and

2.4.6 Administrative Fee. To the Administrative Agent, for its own account, the
annual administrative fee described in the Administrative Fee Letter, on the
terms, in the amount and at the times set forth therein.

None of the fees payable under this Section 2.4 shall be refundable in whole or
in part.

2.5 Reductions in Aggregate Commitments; Increases in Aggregate Commitments.

2.5.1 Reductions. The Borrower may permanently reduce the Aggregate Commitments,
in whole or in part, ratably among the Lenders in an amount equal to $5,000,000
($500,000 in the case of the Unutilized Swingline Commitment) or a whole
multiple of $1,000,000 in excess thereof (or $100,000 in the case of the
Unutilized Swingline Commitment) upon at least three Business Days’ written
notice to the Administrative Agent (and in the case of a termination or
reduction of the Unutilized Swingline Commitment, the Swingline Lender), which
notice shall specify the amount of any such reduction; provided, however, that
the amount of the Aggregate Commitments may not be reduced below the aggregate
outstanding Credit Exposure. Upon receipt of any such notice, the Administrative
Agent (or Swingline Lender) shall promptly notify each Lender of the contents
thereof and the amount to which such Lender’s Commitment is to be reduced. All
accrued Facility Fees shall be payable on the effective date of any termination
of the obligations of the Lenders to make Loans hereunder. The amount of any
termination or reduction made under this Section 2.5.1 may not thereafter be
reinstated.

2.5.2 Increases. At any time following the Agreement Date and prior to the
Facility Termination Date, the Aggregate Commitments may, at the option of the
Borrower, be

 

25



--------------------------------------------------------------------------------

increased by a total amount not in excess of $100,000,000, either by one or more
then-existing Lenders increasing their Commitments or by new Lenders
establishing such additional Commitments (each such increase by either means, a
“Commitment Increase”, and each such Lender increasing its Commitment or new
Lender, an “Additional Commitment Lender”); provided that (i) each new Lender
shall be reasonably acceptable to the Administrative Agent, (ii) no Unmatured
Default or Event of Default shall exist immediately prior to or after the
effective date of such Commitment Increase, (iii) all representations and
warranties made by the Borrower in this Agreement as of the date of such
Commitment Increase are true and correct in all material respects, (iv) each
such Commitment Increase shall be in an aggregate amount not less than
$10,000,000 or a whole multiple of $5,000,000 in excess thereof, or, if less,
the maximum remaining amount that the Aggregate Commitments may be increased
pursuant to this Section 2.5.2, and (v) no such Commitment Increase shall become
effective unless and until the Borrower, the Administrative Agent and the
Additional Commitment Lenders shall have executed and delivered an agreement
substantially in the form of Exhibit 2.5.2 (a “Commitment Increase Supplement”).
On the effective date of such Commitment Increase, each Additional Commitment
Lender shall purchase, by assignment, from each other existing Lender the
portion of such other Lender’s Credit Exposure outstanding at such time such
that, after giving effect to such assignments, the respective aggregate amount
of Credit Exposure of each Lender shall be equal to such Lender’s Applicable
Percentage (as adjusted pursuant hereto) of the aggregate Credit Exposure
outstanding. The purchase price for the Loans so assigned shall be the principal
amount of the Loans so assigned plus the amount of accrued and unpaid interest
thereon on the date of assignment. Upon payment of such purchase price, each
Lender shall be automatically deemed to have sold and made such an assignment to
such Additional Commitment Lender and shall, to the extent of the interest
assigned, be released from its obligations under this Agreement, and such
Additional Commitment Lender shall be automatically deemed to have purchased and
assumed such an assignment from each other Lender and, if not already a Lender
hereunder, shall be a party hereto and, to the extent of the interest assigned,
have the rights and obligations of a Lender under this Agreement.

2.6 Extension Option. After the first anniversary of the Agreement, and then no
earlier than 60 days and no later than 30 days prior to each anniversary of the
Agreement Date, but on no more than two occasions, the Borrower may, by written
notice to the Administrative Agent, request that the Lenders extend the Facility
Termination Date for an additional year. Any election by a Lender to extend the
term of its Commitment pursuant to such a request shall be at such Lender’s sole
discretion and subject to such credit evaluation as such Lender may determine.

2.6.1 No extension pursuant to this Section 2.6 shall become effective unless
agreed to in writing not later than 15 days prior to the relevant anniversary of
the Agreement Date by Lenders then holding more than 50% of the Commitments.

2.6.2 In the event that Lenders then holding more than 50% of the Commitments
but less than 100% of the Commitments shall agree to an extension requested
pursuant to this Section 2.6, the Borrower shall be entitled to propose a new
Lender or Lenders (which shall be reasonably acceptable to the Administrative
Agent, the Swingline Lender and the Issuing Banks), or an increase in the
Commitment or Commitments of a then existing Lender or Lenders, whose new or
increased Commitments (in an aggregate amount not in excess of the Commitments
of the Lenders who did not agree to extend) shall be in effect during the
extension period so agreed.

 

26



--------------------------------------------------------------------------------

2.6.3 Unless a Lender which does not agree to extend its Commitment shall be
replaced pursuant to Section 2.6.4, the Commitment of such Lender shall continue
in full force and effect until the Facility Termination Date to which it has
agreed (each a “Prior Termination Date”).

2.6.4 In the event that an existing Lender shall not agree to extend its
Commitment pursuant to a request by the Borrower, the Borrower shall be entitled
to replace such Lender with another Lender or and/or an Eligible Assignee that
shall assume the then Commitment of such existing Lender and shall agree to the
extension requested. Any Eligible Assignee (if not already a Lender hereunder)
shall become a party to this agreement as a Lender pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower. In the event of such a replacement, such existing Lender
shall assign to such replacement Lender the outstanding Loans of such existing
Lender for a purchase price equal to the principal amount of the Loans so
assigned, plus the amount of accrued and unpaid interest thereon to the date of
such assignment, and such replacement Lender shall acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.

2.6.5 An extension of the Facility Termination Date pursuant to this Section 2.6
shall only become effective upon the receipt by the Administrative Agent of a
certificate (the statements contained in which shall be true) of a duly
authorized officer of the Borrower stating that both before and after giving
effect to such extension of the Facility Termination Date (i) no Unmatured
Default or Event of Default has occurred and is continuing and (ii) all
representations and warranties made by the Borrower under this Agreement are
true and correct in all material respects on and as of the date such extension
is made.

2.6.6 Effective on and after the Prior Termination Date, (i) each of the Lenders
who does not agree to extend its Commitment shall be automatically released from
their respective participations and Reimbursement Obligations under Section 3.4
with respect to any outstanding Letters of Credit and (ii) the participations
and Reimbursement Obligations of each Lender (other than the Lenders who do not
agree to extend their Commitments) shall be automatically adjusted to equal such
Lender’s revised Applicable Percentage of such outstanding Letters of Credit.

2.7 Repayments; Optional Principal Prepayments.

(a) Each Loan shall mature and become due and payable, and shall be repaid by
the Borrower, in full on the day one year after the date such Loan was made,
unless the Borrower’s Board of Directors, by a written resolution, has
authorized such Loan to be outstanding for a term in excess of one year, in
which case such Loan shall mature and become due and payable, and shall be
repaid by the Borrower, in full on the date fixed by such written resolution,
but in no event later than on the Facility Termination Date.

 

27



--------------------------------------------------------------------------------

(b) The Borrower may from time to time pay, without penalty or premium, all
outstanding Loans, or any portion of the outstanding Loans, on any Business Day
upon notice to the Administrative Agent one Business Day prior to each intended
prepayment of Alternative Base Rate Loans and three Business Days prior to each
intended prepayment of LIBOR Rate Loans; provided that (i) each partial payment
of LIBOR Rate Loans shall be in the minimum amount of $5,000,000 (and a whole
multiple of $1,000,000 if in excess thereof), and each partial payment of Base
Rate Loans shall be in the minimum amount of $3,000,000 (and a whole multiple of
$1,000,000 if in excess thereof) ($100,000 and $100,000, respectively, in the
case of Swingline Loans), (ii) no partial payment of LIBOR Rate Loans made
pursuant to a single borrowing shall reduce the aggregate outstanding principal
amount of the remaining LIBOR Rate Loans under such borrowing to less than
$5,000,000 (and a whole multiple of $1,000,000 if in excess thereof), and
(iii) unless made together with all amounts required under Section 2.18.1 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Rate Loan may
be made only on the last day of the Interest Period applicable thereto. Each
such notice of prepayment shall be in the form of Exhibit 2.7 and shall specify
(i) the date such prepayment is to be made and (ii) the amount and Type of the
Loans to be prepaid and, in the case of LIBOR Rate Loans, the last day of the
applicable Interest Period of the LIBOR Rate Loans to be prepaid. Upon receipt
of any such notice, the Administrative Agent shall promptly notify each Lender
of the contents thereof and the amount and Type of the Loans to be prepaid and,
in the case of LIBOR Rate Loans, the last day of the applicable Interest Period
of each LIBOR Rate Loan of such Lender to be prepaid. Amounts to be prepaid
shall irrevocably be due and payable on the date specified in the applicable
notice of prepayment, together with interest thereon as provided in
Section 2.13.

2.8 Changes in Interest Rate, etc. Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Loan is made or is converted from a LIBOR Rate Loan into a Base Rate
Loan pursuant to Section 2.2.7 to but excluding the date it becomes due or is
converted into a LIBOR Rate Loan pursuant to Section 2.2.7 hereof, at a rate per
annum equal to the Base Rate plus the Applicable Margin for such day. Each LIBOR
Rate Loan shall bear interest on the outstanding principal amount thereof from
and including the first day of the Interest Period applicable thereto to (but
not including) the last day of such Interest Period at the applicable LIBOR Rate
plus the Applicable Margin. No Interest Period may end after the Facility
Termination Date.

2.9 Rates Applicable After Default. During the continuance of an Unmatured
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Loan may be made as,
converted into, or continued as a LIBOR Rate Loan. During the continuance of an
Event of Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that each Loan and all other
amounts payable under the Loan Documents shall bear interest at the Overdue
Rate; provided that, during the continuance of an Event of Default under
Sections 0, 0 or 0, any amount payable under the Loan Documents not paid when
due (whether at maturity, by

 

28



--------------------------------------------------------------------------------

reason of notice of prepayment or otherwise) shall bear interest at a rate per
annum equal to the Overdue Rate without any election or action on the part of
the Administrative Agent or any Lender.

2.10 Method of Payment.

2.10.1 Payments by Borrower. All payments of the Obligations hereunder and under
the other Loan Documents shall be made, observed or performed, without setoff,
deduction, or counterclaim (whether sounding in tort, contract or otherwise) or
Tax. All amounts payable for the account of the Administrative Agent shall be
paid in immediately available funds to the Administrative Agent at the
Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Borrower, by noon on the date when due and shall
be applied ratably by the Administrative Agent among the Lenders. All amounts
payable for the account of any Lender under the Loan Documents shall, in the
case of payments on account of principal of or interest on the Loans or fees, be
made to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII and, in the case of all other payments, be made
directly to such Lender at its address specified pursuant to Article XIII or at
such other address as such Lender may designate by notice to the Borrower.

2.10.2 Payments to Lenders. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Notwithstanding the foregoing or any contrary provision hereof, if
any Lender shall fail to make any payment required to be made by it hereunder to
the Administrative Agent, any Issuing Bank or the Swingline Lender, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, until all such unsatisfied obligations are
fully paid. If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share of such payment with interest
thereon at the Federal Funds Effective Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender. The Administrative Agent will distribute to each Issuing
Bank like amounts relating to payments made to the Administrative Agent for the
account of such Issuing Bank in the same manner, and subject to the same terms
and conditions, as set forth hereinabove with respect to distributions of
amounts to the Lenders.

2.10.3 Authorization to Charge the Borrower’s Accounts. The Borrower hereby
authorizes the Administrative Agent and each Lender, if and to the extent any
amount payable by the Borrower under the Loan Documents (whether payable to such
Person or to any other Person that is the Administrative Agent or a Lender) is
not otherwise paid when due, to charge such amount against any or all of the
accounts of the Borrower with such Person or any of its Affiliates (whether
maintained at a branch or office located within or without the United States),
with the Borrower remaining liable for any deficiency. Any Lender charging an
amount against

 

29



--------------------------------------------------------------------------------

an account of the Borrower shall comply with Section 11.2 and provide notice
thereof to the Borrower, within a reasonable time thereafter, which notice shall
include a description in reasonable detail of such action.

2.11 Evidence of Indebtedness.

2.11.1 Lenders’ Evidence of Indebtedness. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

2.11.2 Administrative Agent’s Evidence of Indebtedness. The Administrative Agent
shall also maintain the Register of accounts pursuant to Section 12.3.4 in which
it will record (a) the amount of each Loan made hereunder, the Type thereof and
the Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

2.11.3 Effect of Entries. The entries maintained in the accounts and records
maintained pursuant to Sections 2.11.1 and 2.11.2 above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts and records or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Obligations in accordance
with their terms.

2.11.4 Notes Upon Request. Any Lender may request that its Loans be evidenced by
Notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender (a) in the case of Revolving Loans, a Revolving Note in the form of
Exhibit 2.11.3-A, payable to the order of such Lender and (b) in the case of
Swingline Loans, a Swingline Note in the form of Exhibit 2.11.3-B. Thereafter,
the Loans represented by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.3) be evidenced by a Note
payable to the order of the payee named therein or any assignee pursuant to
Section 12.3, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs 2.11.1 and 2.11.1 above.

2.12 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert, or continue Loans; to effect selections
of Types of Loans; and to transfer funds based on telephonic notices made by any
Person or Persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices, Swingline
Borrowing Notices, and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation

 

30



--------------------------------------------------------------------------------

differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

2.13 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Loan and each LIBOR Market Index Rate Loan shall be payable on each
Payment Date, commencing with the first such date to occur after the Agreement
Date, on any date on which the Base Rate Loan or LIBOR Market Index Rate Loan is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any Base Rate
Loan converted into a LIBOR Rate Loan on a day other than a Payment Date shall
be payable on the date of conversion. Interest accrued on each LIBOR Rate Loan
shall be payable on the last day of its applicable Interest Period, on any date
on which the Loan is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each LIBOR Rate Loan having an Interest Period
longer than three months shall also be payable on the last day of each three
month interval during such Interest Period. Interest, Facility Fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360 day year,
except that interest calculated based on the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365, or when appropriate 366, day year.
Interest shall be payable for the day a Loan is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. Whenever any payment to the Administrative Agent or any
Lender under the Loan Documents would otherwise be due on a day that is not a
Business Day, such payment shall instead be due on the next succeeding Business
Day; provided, however, that if such next succeeding Business Day falls in a new
calendar month, such payment shall instead be due on the immediately preceding
Business Day. If the date any payment under the Loan Documents is due is
extended (whether by operation of any Loan Document, Applicable Law or
otherwise), such payment shall bear interest for such extended time at the rate
of interest applicable hereunder. Interest at the Overdue Rate shall be payable
on demand.

2.14 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitments reduction notice,
Borrowing Notice, Swingline Notice, Conversion/Continuation Notice, Letter of
Credit Notice, Commitment Increase Supplement and repayment notice received by
it hereunder. The Administrative Agent will notify each Lender of the LIBOR Rate
or Alternate Base Rate applicable to each Loan promptly upon determination of
such interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate. The Administrative Agent will notify each Lender of any
request by the Borrower pursuant to Section 2.6 to extend the Facility
Termination Date.

2.15 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and any Notes issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation. Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made. A
Lender may designate a separate Lending Installation for the purpose of making
or maintaining different Types of Loans, and with respect to LIBOR Rate Loans
such office may be a domestic or foreign branch or Affiliate of such Lender.

 

31



--------------------------------------------------------------------------------

2.16 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended Recipient or Recipients in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the Recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to the Federal Funds Effective Rate for
such day for the first three days and, thereafter, at the Alternate Base Rate
plus 2%.

2.17 Maximum Interest Rate. Nothing contained in the Loan Documents shall
require the Borrower at any time to pay interest at a rate exceeding the Maximum
Permissible Rate. If interest payable by the Borrower on any date would exceed
the maximum amount permitted by the Maximum Permissible Rate, such interest
payment shall automatically be reduced to such maximum permitted amount, and
interest for any subsequent period, to the extent less than the maximum amount
permitted for such period by the Maximum Permissible Rate, shall be increased by
the unpaid amount of such reduction. Any interest actually received for any
period in excess of such maximum amount permitted for such period shall be
deemed to have been applied as a prepayment of the Loans.

2.18 Increased Costs; Change in Circumstances; Illegality.

2.18.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or any Issuing
Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans or LIBOR Market Index Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

32



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any LIBOR Rate Loan or of maintaining its obligation
to make any such Loan, or to increase the cost to such Lender, such Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, such Issuing Bank or other Recipient hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender,
such Issuing Bank or other Recipient, the Borrower will pay to such Lender, such
Issuing Bank or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.

2.18.2 Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law affecting such Lender or such Issuing Bank or any Lending
Installation of such Lender or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

2.18.3 Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
Sections 2.18.1 or 2.18.2 and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
days after receipt thereof.

2.18.4 Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to the foregoing
provisions of this Section 2.18 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

33



--------------------------------------------------------------------------------

2.18.5 LIBOR Unavailable. If, (i) on or prior to the first day of any Interest
Period, the Administrative Agent shall have determined that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period, (ii) at any time, the Administrative Agent shall have
determined that adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Market Index Rate, (iii) on or prior to the first day of any
Interest Period, the Administrative Agent shall have received written notice
from the Required Lenders of their determination that the rate of interest
referred to in the definition of “LIBOR Rate” upon the basis of which the LIBOR
Rate for LIBOR Rate Loans for such Interest Period is to be determined or will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining LIBOR Rate Loans during such Interest Period, or (iv) at any time,
the Administrative Agent shall have received written notice from the Required
Lenders of their determination that the rate of interest referred to in the
definition of “LIBOR Market Index Rate” will not adequately and fairly reflect
the cost of such Lenders of making LIBOR Market Index Rate Loans, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. Upon
such notice, (a) all then outstanding LIBOR Rate Loans shall automatically, on
the expiration date of the respective Interest Periods applicable thereto
(unless then repaid in full), be converted into Base Rate Loans, (b) all then
outstanding LIBOR Market Index Rate Loans, shall automatically, on the day of
such notice, be converted into Base Rate Loans, (c) the obligation of the
Lenders to make, to convert Base Rate Loans into, or to continue, LIBOR Rate
Loans shall be suspended (including pursuant to the borrowing to which such
Interest Period applies), and (d) any Borrowing Notice, Swingline Borrowing
Notice or Conversion/Continuation Notice given at any time thereafter with
respect to LIBOR Rate Loans shall be deemed to be a request for Base Rate Loans,
in each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.

2.18.6 Illegality. Notwithstanding any other provision in this Agreement, if, at
any time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
Applicable Law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Rate Loans or LIBOR Market Index Rate Loans,
such Lender will forthwith so notify the Administrative Agent and the Borrower.
Upon such notice, (i) each of such Lender’s then outstanding LIBOR Rate Loans
and LIBOR Market Index Rate Loans shall automatically, immediately in the case
of LIBOR Market Index Rate Loans and on the expiration date of the applicable
Interest Period in the case of any LIBOR Rate Loan (or, to the extent any such
LIBOR Rate Loan may not lawfully be maintained as a LIBOR Rate Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Rate Loans shall be
suspended (including pursuant to any borrowing for which the Administrative
Agent has received a Borrowing Notice but for which the Borrowing Date has not
arrived), and (iii) any Borrowing Notice or Conversion/Continuation Notice given
at any time thereafter with respect to LIBOR Rate Loans (or Swingline Borrowing
Notice given with

 

34



--------------------------------------------------------------------------------

respect to any Swingline Loans) shall, as to such Lender, be deemed to be a
request for a Base Rate Loan, in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified the Borrower.

2.19 Taxes.

2.19.1 Issuing Bank. For purposes of this Section 2.19, the term “Lender”
includes any Issuing Bank.

2.19.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

2.19.3 Payments of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

2.19.4 Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

2.19.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally

 

35



--------------------------------------------------------------------------------

imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 2.19.5.

2.19.6 Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.19, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

2.19.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(a), (ii)(b) and (ii)(d) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(a) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

36



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.19-A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.19-B or
Exhibit 2.19-C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.19-D on
behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(d) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by

 

37



--------------------------------------------------------------------------------

law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

2.19.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.19.8 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.19.8, in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.19.8 the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

2.19.9 Survival. Each party’s obligations under this Section 2.19 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

2.20 Compensation. The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Rate
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a borrowing or continuation of, or conversion into, a
LIBOR Rate Loan does not occur on a date specified therefor in a Borrowing
Notice or Conversion/Continuation Notice, (ii) if any repayment, prepayment or
conversion of

 

38



--------------------------------------------------------------------------------

any LIBOR Rate Loan occurs on a date other than the last day of an Interest
Period applicable thereto (including as a consequence of any assignment made
pursuant to Section 2.21.1 or any acceleration of the maturity of the Loans
pursuant to ARTICLE VIII), (iii) if any prepayment of any LIBOR Rate Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Rate Loan when due hereunder. Calculation of all
amounts payable to a Lender under this Section 2.20 shall be made as though such
Lender had actually funded its relevant LIBOR Rate Loan through the purchase of
a eurodollar deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of such LIBOR Rate Loan, having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this Section 2.20. A
certificate (which shall be in reasonable detail) showing the bases for the
determinations set forth in this Section 2.20 by any Lender as to any additional
amounts payable pursuant to this Section 2.20 shall be submitted by such Lender
to the Borrower either directly or through the Administrative Agent.
Determinations set forth in any such certificate made in good faith for purposes
of this Section 2.20 of any such losses, expenses or liabilities shall be
conclusive absent manifest error.

2.21 Mitigation Obligations; Replacement of Lenders.

2.21.1 If any Lender requests compensation under Section 2.18, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Installation for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.18 or 2.19, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

2.21.2 If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant
Section 2.19 and, in each case, such Lender has declined or is unable to
designate a different Lending Installation in accordance with Section 2.21.1, or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.3), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.18 or 2.19) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.3.2;

 

39



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit not refinanced through the Borrowing of Revolving Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.20) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a request for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.22 Defaulting Lenders.

2.22.1 Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 8.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to or
ARTICLE VII otherwise) or received by the Administrative Agent from a Defaulting
Lender pursuant to ARTICLE XI shall be applied at such time or times as may be
determined by the Administrative Agent as follows:

(a) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(b) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;

(c) third, if so determined by the Administrative Agent or requested by any
Issuing Bank or the Swingline Lender, to be held as Cash Collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Letter of Credit or Swingline Loan;

 

40



--------------------------------------------------------------------------------

(d) fourth, as the Borrower may request (so long as no Unmatured Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

(e) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;

(f) sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

(g) seventh, so long as no Unmatured Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

(h) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or any Letter of Credit Exposure in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and obligations in respect of Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22.1(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Any Defaulting Lender shall be entitled to receive any Facility Fee for
any period during which such Lender is a Defaulting Lender only to the extent
allocable to the sum of (1) the outstanding amount of the Revolving Loans funded
by it and (2) its Letter of Credit Exposure and Swingline Exposure for which it
has provided Cash Collateral pursuant to Section 2.22.3 (and the Borrower shall
(A) be required to pay the applicable Issuing Bank and the Swingline Lender the
amount of such fee allocable to its Fronting Exposure arising from such
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to such Defaulting
Lender).

(iv) All or any part of such Defaulting Lender’s Letter of Credit Exposure and
Swingline Exposure shall automatically (effective on the day such Lender becomes
a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective

 

41



--------------------------------------------------------------------------------

Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) no Unmatured Default or Event of
Default shall have occurred and be continuing (and, unless the Borrower shall
have otherwise notified the Administrative Agent at the time, the Borrower shall
be deemed to have represented and warranted that such condition is satisfied at
such time) and (y) such reallocation does not cause the Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment.

(v) If the reallocation described in Section 2.22.1(iv) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by the Administrative Agent, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.22.3.

2.22.2 If the Borrower, the Administrative Agent, the Issuing Banks and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held by the
Lenders in accordance with their respective Applicable Percentages (without
giving effect to Section 2.22.1(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; provided further that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

2.22.3 At any time that there shall exist a Defaulting Lender, within one
Business Day upon the request of the Administrative Agent, any Issuing Bank or
the Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.22.1(iv) and any Cash Collateral provided by the
Defaulting Lender).

(i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.22.3(ii). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative

 

42



--------------------------------------------------------------------------------

Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.22 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific Letter of Credit
Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such Cash Collateral as may be provided for
herein.

(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and each Issuing Bank that there exists excess Cash Collateral; provided
that, subject to this Section 2.22 the Person providing Cash Collateral and each
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

2.22.4 So long as any Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III

LETTERS OF CREDIT

3.1 Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Unmatured Default or Event of Default has occurred and is continuing,
each Issuing Bank will, at any time and from time to time on and after the
Agreement Date and prior to the earlier of (i) the Letter of Credit Maturity
Date and (ii) the Repayment Date, and upon request by the Borrower in accordance
with the provisions of Section 3.1, issue for the account of the Borrower one or
more irrevocable standby letters of credit denominated in Dollars and in a form
customarily used or otherwise approved by such Issuing Bank (together with all
amendments, modifications and supplements thereto, substitutions therefor and
renewals and restatements thereof, collectively, the “Letters of Credit”). The
Stated Amount of each Letter of Credit shall not be less than such amount as may
be acceptable to the applicable Issuing Bank. Notwithstanding the foregoing:

 

43



--------------------------------------------------------------------------------

3.1.1 No Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the Stated Amount when added to the aggregate Letter of Credit
Exposure of the Lenders at such time, would exceed the Letter of Credit
Subcommitment, (ii) the Stated Amount when added to the aggregate outstanding
Credit Exposure, would exceed the Aggregate Commitments at such time, and
(iii) any Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank has entered into an arrangement, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.22.1(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Exposure as to
which such Issuing Bank has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

3.1.2 No Letter of Credit shall be issued that by its terms expires later than
the Letter of Credit Maturity Date or, in any event, more than one year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
applicable Issuing Bank, for renewal for successive periods of one year or less
(but not beyond the Letter of Credit Maturity Date), unless and until the
applicable Issuing Bank shall have delivered a notice of nonrenewal to the
beneficiary of such Letter of Credit;

3.1.3 No Issuing Bank shall be under any obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
Applicable Law or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated) not in effect on the Agreement Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Bank as of the Agreement Date and that the Issuing Bank in good
faith deems material to it, (ii) such Issuing Bank shall have actual knowledge,
or shall have received notice from any Lender, prior to the issuance of such
Letter of Credit that one or more of the conditions specified in Section 4.1 (if
applicable) or Section 4.2 are not then satisfied (or have not been waived in
writing as required herein) or that the issuance of such Letter of Credit would
violate the provisions of Section 3.1.1, or (iii) the issuance of such Letter of
Credit would violate one or more written policies of such Issuing Bank
applicable to letters of credit generally; and

3.1.4 Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the applicable Issuing Bank, its
correspondents, and the beneficiaries thereof will be governed by the rules of
the “International Standby Practices 1998” (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) and to the extent not inconsistent
therewith, the governing law of this Agreement.

 

44



--------------------------------------------------------------------------------

3.2 Notices. Whenever the Borrower desires the issuance of a Letter of Credit,
the Borrower will give the applicable Issuing Bank written notice with a copy to
the Administrative Agent not later than 11:00 a.m. three Business Days (or such
shorter period as is acceptable to the Issuing Bank in any given case) prior to
the requested date of issuance thereof. Each such notice (each, a “Letter of
Credit Notice”) shall be irrevocable, shall be given in the form of Exhibit 3.2
and shall specify (i) the requested date of issuance, which shall be a Business
Day, (ii) the requested Stated Amount and expiry date of the Letter of Credit,
and (iii) the name and address of the requested beneficiary or beneficiaries of
the Letter of Credit. The Borrower will also complete any application procedures
and documents reasonably required by the applicable Issuing Bank in connection
with the issuance of any Letter of Credit. Upon its issuance of any Letter of
Credit, the applicable Issuing Bank will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Lender. The renewal or extension of any outstanding Letter of
Credit shall, for purposes of this Article III, be treated in all respects as
the issuance of a new Letter of Credit.

3.3 Participations. Immediately upon the issuance of any Letter of Credit, the
Issuing Bank shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, of its Applicable Percentage of such Letter of
Credit, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto and any Collateral or other security
therefor or guaranty pertaining thereto; provided, however, that the LC Fee
shall be payable directly to the Issuing Bank as provided therein, and the other
Lenders shall have no right to receive any portion thereof. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each Reimbursement
Obligation not reimbursed by the Borrower on the date due as provided in
Section 3.4 or through the Borrowing of Revolving Loans as provided in
Section 3.5 (because the conditions set forth in Section 4.2 cannot be
satisfied, or for any other reason), or of any reimbursement payment required to
be refunded to the Borrower for any reason. Upon any change in the Commitments
of any of the Lenders pursuant to Section 2.5.2 or Section 12.3, with respect to
all outstanding Letters of Credit and Reimbursement Obligations there shall be
an automatic adjustment to the participations pursuant to this Section 3.3 to
reflect the new Applicable Percentages of the assigning Lender and the assignee.
Each Lender’s obligation to make payment to the Issuing Banks pursuant to this
Section 3.3 shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the termination of the Commitments or the
existence of any Unmatured Default or Event of Default, and each such payment
shall be made without any offset, abatement, reduction or withholding
whatsoever.

3.4 Reimbursement. The Borrower hereby agrees to reimburse the applicable
Issuing Bank by making payment to the Administrative Agent, for the account of
such Issuing Bank, in immediately available funds, for any payment made by such
Issuing Bank under any Letter of Credit issued by it (each such amount so paid
until reimbursed, together with interest thereon payable as provided
hereinbelow, a “Reimbursement Obligation”) immediately upon, and in any event on
the same Business Day as, the making of such payment by such Issuing Bank (the
“Honor Date”), provided that any such Reimbursement Obligation shall be deemed
timely satisfied (but nevertheless subject to the payment of interest thereon as
provided herein below) if

 

45



--------------------------------------------------------------------------------

satisfied pursuant to a borrowing of Revolving Loans made on the date of such
payment by the Issuing Bank, as set forth more completely in Section 3.5),
together with interest on the amount so paid by such Issuing Bank, to the extent
not reimbursed prior to 2:00 p.m. on the Honor Date, for the period from the
Honor Date to the date the Reimbursement Obligation created thereby is
satisfied, at the Alternate Base Rate plus the Applicable Margin plus 2% per
annum as in effect from time to time during such period, such interest also to
be payable on demand. Each Issuing Bank will provide the Administrative Agent
and the Borrower with prompt notice of any payment or disbursement made or to be
made under any Letter of Credit issued by it, although the failure to give, or
any delay in giving, any such notice shall not release, diminish or otherwise
affect the Borrower’s obligations under this Section 3.4 or any other provision
of this Agreement. The Administrative Agent will promptly pay to the applicable
Issuing Bank any such amounts received by it under this Section 3.4.

3.5 Payment by Revolving Loans.

3.5.1 In the event that any Issuing Bank makes any payment under any Letter of
Credit and the Borrower shall not have timely satisfied in full its
Reimbursement Obligation to such Issuing Bank pursuant to Section 3.4, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Reimbursement Obligation
(the “Unreimbursed Amount”), without regard to the minimum and multiples for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section 4.2
(other than the delivery of a Notice of Borrowing). Any notice given by the
applicable Issuing Bank or the Administrative Agent pursuant to this
Section 3.5.1 may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

3.5.2 Each Lender shall upon any notice pursuant to Section 3.5.1 make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 3.5.3, each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable Issuing Bank.

3.5.3 With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Base Rate Loans because the conditions set forth in Section 4.2
cannot be satisfied or for any other reason, each Lender shall fund its risk
participation in such Letter of Credit in the amount of its Applicable
Percentage of the Unreimbursed Amount that is not so refinanced, which funded
risk participation shall be due and payable on demand (together with interest)
and shall bear interest at the Overdue Rate.

3.5.4 Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 3.5 to reimburse the applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable Issuing Bank.

 

46



--------------------------------------------------------------------------------

3.5.5 Each Lender’s obligation to make Base Rate Loans or to fund its risk
participation to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 3.5, shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of an Unmatured Default or Event
of Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Base Rate Loans pursuant to this Section 3.5 is subject to
the conditions set forth in Section 4.2 (other than delivery by the Borrower of
a Notice of Borrowing). No such making of a Base Rate Loan or funding of risk
participation shall relieve or otherwise impair the obligation of the Borrower
to reimburse the applicable Issuing Bank for the amount of any payment made by
such Issuing Bank under any Letter of Credit, together with interest as provided
herein.

3.5.6 If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.5 by the time
specified in Section 3.5.2, then, without limiting the other provisions of this
Agreement, the applicable Issuing Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such Issuing Bank in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Base Rate Loan included in the relevant
borrowing or funded risk participation, as the case may be. A certificate of the
applicable Issuing Bank submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 3.5.6 shall be
conclusive absent manifest error.

3.6 Payment to Lenders. Whenever any Issuing Bank receives a payment in respect
of a Reimbursement Obligation as to which the Administrative Agent has received,
for the account of such Issuing Bank, any payments from the Lenders pursuant to
Section 3.5, such Issuing Bank will promptly pay to the Administrative Agent,
and the Administrative Agent will promptly pay to each Lender that has paid its
ratable share thereof, in immediately available funds, an amount equal to such
Lender’s ratable share (based on the proportionate amount funded by such Lender
to the aggregate amount funded by all Lenders) of such Reimbursement Obligation.

3.7 Obligations Absolute. The Reimbursement Obligations of the Borrower shall be
irrevocable, shall remain in effect until the Issuing Banks shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

 

47



--------------------------------------------------------------------------------

3.7.1 Any lack of validity or enforceability of this Agreement, any of the other
Loan Documents or any documents or instruments relating to any Letter of Credit;

3.7.2 Any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the Borrower has notice or knowledge thereof;

3.7.3 The existence of any claim, setoff, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Issuing Bank, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);

3.7.4 Any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, facsimile or
otherwise, or any errors in translation or in interpretation of technical terms;

3.7.5 Any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

3.7.6 The exchange, release, surrender or impairment of any collateral or other
security for the Obligations;

3.7.7 The occurrence of any Unmatured Default or Event of Default; or

3.7.8 Any other circumstance or event whatsoever, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a guarantor.

Any action taken or omitted to be taken by any Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrower and
each Lender and shall not create or result in any liability of such Issuing Bank
to the Borrower or any Lender. It is expressly understood and agreed that, for
purposes of determining whether a wrongful payment under a Letter of Credit
resulted from any Issuing Bank’s gross negligence or willful misconduct,
(i) such Issuing Bank’s acceptance of documents that appear on their face to
comply with the terms of such Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,

 

48



--------------------------------------------------------------------------------

(ii) such Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including the amount of any draft presented under such Letter of Credit, whether
or not the amount due to the beneficiary thereunder equals the amount of such
draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect (so long as such document
appears on its face to comply with the terms of such Letter of Credit), and
whether or not any other statement or any other document presented pursuant to
such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of such Issuing Bank.

3.8 Cash Collateral Account. At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of the Required Lenders
shall, require the Borrower to deliver to the Administrative Agent such
additional amount of cash as is equal to 102% of the aggregate Stated Amount of
all Letters of Credit at any time outstanding (whether or not any beneficiary
under any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (ii) in the event of a prepayment under Section 2.5.1, the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts in each case under clauses (i) and (ii) above to be held
by the Administrative Agent in a cash collateral account (the “Cash Collateral
Account”). The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, a Lien upon and security interest
in the Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Exposure, and for application to the Borrower’s
Reimbursement Obligations as and when the same shall arise. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest on the investment of
such amounts in Cash Equivalents, which investments shall be made at the
direction of the Borrower (unless an Unmatured Default or Event of Default shall
have occurred and be continuing, in which case the determination as to
investments shall be made at the option and in the discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest. Interest and profits, if any, on such investments shall accumulate in
such account. In the event of a drawing, and subsequent payment by any Issuing
Bank, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to such
Issuing Bank an amount equal to the Reimbursement Obligation created as a result
of such payment (or, if the amounts so held are less than such Reimbursement
Obligation, all of such amounts) to reimburse such Issuing Bank therefor. Any
amounts remaining in the Cash Collateral Account (including interest) after the
expiration of all Letters of Credit and reimbursement in full of the Issuing
Banks for all of its obligations thereunder shall be held by the Administrative
Agent, for the benefit of the Borrower, to be applied against the Obligations in
such order and manner as the Administrative Agent may direct.

3.9 The Issuing Bank. The Issuing Banks shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Banks shall have all of the rights, benefits and
immunities (a) provided to the Administrative Agent in ARTICLE X with respect to
any acts taken or omissions suffered by it

 

49



--------------------------------------------------------------------------------

in connection with Letters of Credit issued by it or proposed to be issued by it
and any documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in ARTICLE X included the Issuing Banks with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to the Issuing Banks.

3.10 Effectiveness. Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of the Borrower under this
ARTICLE III shall remain in full force and effect until the Issuing Banks and
the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Conditions to Agreement Date. The obligation of each Lender to make Loans
and the obligation of the Issuing Banks to issue Letters of Credit hereunder on
the Agreement Date, is subject to the satisfaction of the following conditions
precedent:

(a) The Administrative Agent shall have received the following, each dated as of
the Agreement Date (unless otherwise specified) and in such number of copies as
the Administrative Agent shall have requested:

(1) Fully executed counterparts of this Agreement from the Borrower, each
Lender, the Issuing Bank, the Swingline Lender and the Administrative Agent.

(2) Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdictions of
incorporation.

(3) Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing (i) the execution of the Loan Documents to
which the Borrower is a party and (ii) borrowings hereunder by the Borrower in
an aggregate amount up to $450,000,000.

(4) An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Borrower.

(5) A certificate, signed by the chief financial officer of the Borrower,
stating that the conditions specified in Section 4.2(b) and (c) have been
satisfied.

 

50



--------------------------------------------------------------------------------

(6) A written opinion of the Borrower’s counsel, addressed to the Lenders
substantially in the form of Exhibit 4.1(a)(6).

(7) Any Notes requested by a Lender pursuant to Section 2.11 payable to the
order of each such requesting Lender.

(8) Evidence that the Existing Credit Agreement has been or concurrently with
the Agreement Date is being terminated.

(9) Evidence satisfactory to the Administrative Agent of any required
Governmental Approvals or consents regarding this Agreement.

(b) The Borrower shall have paid (i) to the Arrangers, the fees required under
the Fee Letters to be paid to them on the Agreement Date, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in the Administrative Fee Letter, and (iii) all other fees and
reasonable expenses of the Arrangers, the Administrative Agent and the Lenders
required hereunder or under any other Loan Document to be paid on or prior to
the Agreement Date (including reasonable fees and expenses of counsel) in
connection with this Agreement and the other Loan Documents.

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Agreement Date
specifying its objection thereto.

4.2 Conditions to All Credit Extensions. The Lenders shall not be required to
make any Loan, including the initial Loan, and no Issuing Bank shall be required
to issue any Letter of Credit, unless on the applicable date of the requested
extension of credit:

(a) The Borrower shall have furnished to the Administrative Agent, with
sufficient copies for each Lender, a certificate dated such date of the
requested extension of credit and signed by an Authorized Officer of the
Borrower, stating that after taking in account the making of such Loan or
issuance of such Letter of Credit, and the repayment of any outstanding
obligations of the Borrower with respect to commercial paper with the proceeds
of such Loan, if applicable, the Borrower will not have exceeded the maximum
aggregate principal amount that the Borrower is entitled to borrow from
financial institutions or receive from the sale of commercial paper under Board
of Directors’ resolutions of the Borrower.

(b) There exists no Event of Default or Unmatured Default.

(c) The representations and warranties contained in Article V (other than, after
the Agreement Date, the representations and warranties set forth in Sections
5.2(b), 5.3, 5.11(a), 5.11(b), 5.11(c), 5.11(f), 5.11(g), 5.11(h) and 5.11(i))
are true and correct as

 

51



--------------------------------------------------------------------------------

of such date of the requested extension of credit except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

(d) All legal matters incident to such extension of credit shall be satisfactory
to the Lenders and their counsel (including, without limitation, evidence
satisfactory to the Administrative Agent of any required Governmental Approvals
or consents regarding such extension of credit).

Each request for an extension of credit shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(a),
(b) and (c) have been satisfied. Any Lender may require a duly completed
compliance certificate in substantially the form of Exhibit 4.2 (a “Compliance
Certificate”) as a condition to making a Loan.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1 Corporate Existence. Each of the Borrower and its Material Subsidiaries:
(a) is a corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation; (b) has all requisite corporate power, and
has all material governmental licenses, authorizations, consents and approvals,
necessary to own its assets and carry on its business as now being or as
proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

5.2 Financial Condition.

(a) The consolidated balance sheet and statement of consolidated capitalization
of the Borrower and its consolidated Subsidiaries, if any, as at September 30,
2011 and the related consolidated statements of income, cash flows, common
stockholders’ equity and income taxes of the Borrower and its consolidated
Subsidiaries, if any, for the fiscal year ended on September 30, 2011, with the
opinion thereon of Deloitte & Touche LLP, and the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, if any, as at
December 31, 2011 and the related consolidated statements of income and cash
flows of the Borrower and its consolidated Subsidiaries, if any, for the
applicable three-month period ended on such date, heretofore furnished to each
of the Lenders are complete and correct and fairly present the consolidated
financial condition of the Borrower and its consolidated Subsidiaries, if any,
as at said date and the results of their operations for the fiscal year and the
applicable three-month period ended on said dates (subject, in the case of
financial statements as at December 31, 2011 to normal year-end audit
adjustments), all in accordance with GAAP and practices applied on a consistent
basis. Neither the Borrower nor any of its Material Subsidiaries had on said
dates any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates.

 

52



--------------------------------------------------------------------------------

(b) Since September 30, 2011, there has been no material adverse change in the
consolidated financial condition or operations, or the prospects or business
taken as a whole, of the Borrower and its consolidated Subsidiaries, if any,
from that set forth in said financial statements as at said date.

5.3 Litigation. Other than as set out in Schedule 5.3 hereto, there are no legal
or arbitral proceedings or any proceedings by or before any Governmental
Authority, now pending or (to the knowledge of the Borrower) threatened against
the Borrower or any of its Material Subsidiaries as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could have a Material Adverse Effect during the term of this
Agreement.

5.4 No Breach. None of the execution and delivery of this Agreement and the
Notes, the consummation of the transactions herein contemplated and compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or by-laws of the Borrower, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which the Borrower or its Material Subsidiaries is a party or by which it is
bound or to which it is subject or which is applicable to it, or constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any Lien upon any of the revenues or assets of the Borrower or any
of its Material Subsidiaries pursuant to the terms of any such agreement or
instrument.

5.5 Corporate Action. The Borrower has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the Notes and to consummate the transactions herein contemplated, and the
execution, delivery and performance of this Agreement and the Notes, and the
consummation of the transactions herein contemplated, by the Borrower have been
duly authorized by all necessary corporate action on its part; and this
Agreement has been duly and validly executed and delivered by the Borrower and
constitutes, and each of the Notes when executed and delivered for value will
constitute, its legal, valid and binding obligation, enforceable in accordance
with its terms.

5.6 Regulatory Approval. No consent, approval, authorization or other action by,
notice to, or registration or filing with, any Governmental Authority or other
Person is or will be required as a condition to or otherwise in connection with
the due execution, delivery and performance by the Borrower of this Agreement or
any of the other Loan Documents to which it is or will be a party or the
legality, validity or enforceability hereof or thereof, other than consents,
authorizations and filings that have been (or on or prior to the Agreement Date
will have been) made or obtained and that are (or on the Agreement Date will be)
in full force and effect, which consents, authorizations and filings are listed
on Schedule 5.6.

5.7 Regulations U and X. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U

 

53



--------------------------------------------------------------------------------

or X, or any official rulings on or interpretations of such regulations. Terms
for which meanings are provided in Regulation U or Regulation X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section 5.7 with such meanings.

5.8 Pension and Welfare Plans. The Borrower is in compliance with the applicable
provisions of ERISA. During the twelve consecutive-month period prior to the
date of the execution and delivery of this Agreement and prior to the date of
any borrowing hereunder, no steps have been taken to terminate or completely or
partially withdraw from any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under section 302 (f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any material liability,
fine or penalty or which could reasonably be expected to have a Material Adverse
Effect. Except as disclosed in Schedule 5.8 (“Employee Benefit Plans”), neither
the Borrower nor any member of the Controlled Group has any contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.

5.9 Accuracy of Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender will be, true and accurate in every material
respect on the date as of which such information is dated or certified and as of
the date of execution and delivery of this Agreement by the Administrative Agent
and such Lender, and such information is not, or shall not be, as the case may
be, incomplete by omitting to state any material fact necessary to make such
information not misleading.

5.10 Taxes. United States Federal income tax returns of the Utility and those of
its Subsidiaries that have filed their returns on a consolidated basis with the
Utility have been examined and/or closed through the fiscal year of the Utility
ended September 30, 2011. The Borrower and its Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of the Borrower, adequate.

5.11 Environmental Warranties. Except as previously disclosed in the SEC
Disclosure Documents or on Schedule 5.11:

(a) all facilities and property (including underlying groundwater) owned,
operated or leased by the Borrower or any of its Subsidiaries are in material
compliance with all Environmental Laws, except for such instances of
noncompliance as are unlikely, singly or in the aggregate, to have a Material
Adverse Effect;

 

54



--------------------------------------------------------------------------------

(b) there have been no past, and there are no pending or threatened:

(1) claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law or,

(2) complaints, notices or inquiries to the Borrower or any of its Subsidiaries
regarding potential liability under any Environmental Law;

except as are unlikely, singly or in the aggregate, to have a Material Adverse
Effect;

(c) to the Borrower’s knowledge, there have been no Releases of Hazardous
Materials at, on or under any property now or previously owned, operated or
leased by the Borrower or any of its Subsidiaries that, singly or in the
aggregate, are reasonably likely to have a Material Adverse Effect during the
term of this Agreement;

(d) the Borrower and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters and necessary for their
businesses;

(e) no property now or previously owned, operated or leased by the Borrower or
any of its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA or on any
similar state list of sites requiring investigation or cleanup;

(f) to the Borrower’s knowledge, there are no underground storage tanks, active
or abandoned, including petroleum storage tanks, on or under any property now or
previously owned, operated or leased by the Borrower or any of its Subsidiaries
that, singly or in aggregate, could have a Material Adverse Effect during the
term of this Agreement;

(g) to the Borrower’s knowledge, neither Borrower nor any of its Subsidiaries
has directly transported or directly arranged for the transportation of any
Hazardous Material to any location which is listed or proposed for listing on
the National Priorities List pursuant to CERCLA, on the CERCLIS or on any
similar state list or which is the subject of Federal, state or local
enforcement actions or other investigations which may lead to material claims
against the Borrower or such Subsidiary for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA that, singly or in
the aggregate, are likely to have a Material Adverse Effect during the term of
this Agreement;

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned, operated or leased by the Borrower or any of
its Subsidiaries that, singly or in the aggregate, could have a Material Adverse
Effect during the term of this Agreement; and

(i) no conditions exist at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries which, with the passage of
time, or the giving of notice or both, would give rise to liability under any
Environmental Law, which would have a Material Adverse Effect during the term of
this Agreement.

 

55



--------------------------------------------------------------------------------

5.12 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

5.13 Subsidiaries. Schedule 5.13 is a true and complete list of all Subsidiaries
of the Borrower as of the Agreement Date.

5.14 OFAC; Anti-Terrorism Laws.

(a) Neither the Borrower nor any of it Subsidiaries (i) is a Sanctioned Person,
(ii) has more than 10% of its assets in Sanctioned Countries, or (iii) derives
more than 10% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any Loan
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, the Foreign Corrupt Practices Act or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. The Credit Parties are in compliance in all material respects with the
PATRIOT Act.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1 Financial Statements. The Borrower shall deliver to the Administrative Agent
(and, in the case of clauses (e), (f) and (g) below, to each of the Lenders):

(a) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarterly periods of each fiscal year of the Borrower,
a consolidated statement of income of the Borrower and its consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and a consolidated statement
of cash flows for the period from the beginning of the respective fiscal year to
the end of such period, the related consolidated balance sheet as at the end of
such period, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter, accompanied by a certificate of a senior
financial officer of the Borrower, which certificate shall state that said
financial statements fairly present the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);

 

56



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 95 days after the end of each
fiscal year of the Borrower, consolidated statements of income, common
stockholders’ equity, cash flows, and income taxes of the Borrower and its
consolidated Subsidiaries for such year and the related consolidated balance
sheet and statement of capitalization at the end of such year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP (subject to
the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter, and accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state, without material qualification, that said financial
statements fairly present the consolidated financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
at the end of, and for, such fiscal year;

(c) promptly upon their becoming available, notification of the filing of all
registration statements, regular periodic reports, if any, and SEC Disclosure
Documents which the Borrower shall have filed with the Securities and Exchange
Commission (or any governmental agency substituted therefor) or any national
securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies, if not publicly available, or notification of mailing, of all
financial statements, reports and proxy statements so mailed;

(e) promptly after the Borrower knows or has reason to know that any Event of
Default or Unmatured Default has occurred, a notice of such Event of Default or
Unmatured Default, describing the same in reasonable detail, and indicating what
action is being undertaken with respect to such Event of Default or Unmatured
Default;

(f) immediately upon becoming aware of the institution of any steps by the
Borrower or any other Person to terminate any Pension Plan or the complete or
partial withdrawal from any Pension Plan by the Borrower or any member of its
Controlled Group, or the failure to make a required contribution to any Pension
Plan if such failure is sufficient to give rise to a Lien under section 302(f)
of ERISA, or the taking of any action with respect to a Pension Plan which could
result in the requirement that the Borrower furnish a bond or other security to
the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which could result in the incurrence by the Borrower of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower with respect to any post-retirement Welfare Plan
benefit, notice thereof and copies of all documentation relating thereto; and

 

57



--------------------------------------------------------------------------------

(g) from time to time such other information regarding the business, affairs or
financial condition of the Borrower or any of its Subsidiaries as any Lender or
the Administrative Agent may reasonably request.

The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to clause (a) or (b) above, a
Compliance Certificate, executed by an Authorized Officer of the Borrower.

Information required to be delivered pursuant to clause (a), (b) or (c) above
shall be deemed to have been delivered on the date on which (i) such information
is actually delivered to the Administrative Agent for distribution to the
Lenders or (ii) such information (x) has been posted by the Borrower on the
Borrower’s website at www.wglholdings.com, or at www.sec.gov or www.ferc.gov and
(y) the Borrower provides notice to the Lenders that such information is
available and specifies one or more of the above websites on which such
information is located. At the request of the Administrative Agent, the Borrower
will provide, by electronic mail, electronic versions of all documents
containing such information.

6.2 Litigation. The Borrower shall promptly give to each Lender notice of all
legal or arbitral proceedings, and of all proceedings before any governmental or
regulatory authority or agency, affecting the Borrower or its Material
Subsidiaries, except proceedings as to which there is no reasonable possibility
of an adverse determination or which, if adversely determined, would not have a
Material Adverse Effect during the term of this Agreement.

6.3 Corporate Existence, Compliance with Laws, Taxes, Examination of Books,
Insurance, etc. The Borrower shall, and shall cause each of its Material
Subsidiaries to: preserve and maintain its corporate existence and all of its
material rights, privileges and franchises if failure to maintain such
existence, rights, privileges or franchises would materially and adversely
affect the financial condition or operations of, or the business taken as a
whole, of the Borrower and its Subsidiaries; comply with the requirements of all
Applicable Laws, rules, regulations and orders of governmental or regulatory
authorities if failure to comply with such requirements would materially and
adversely affect the financial condition or operations of, or the business taken
as a whole, of the Borrower and its Subsidiaries; pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained; maintain all of its properties
used or useful in its business in good working order and condition, ordinary
wear and tear excepted; permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Lender or the Administrative Agent (as the case may be); and
keep insured by financially sound and reputable insurers all property of a
character usually insured by corporations engaged in the same or similar
business similarly situated against loss or damage of the kinds and in the
amounts customarily insured against by such corporations and carry such other
insurance as is usually carried by such corporations.

 

58



--------------------------------------------------------------------------------

6.4 Use of Proceeds. The Borrower shall use the proceeds of the Loans hereunder
for its general corporate purposes (in compliance with all applicable legal and
regulatory requirements).

6.5 Environmental Covenant. The Borrower will, and will cause each of its
Subsidiaries to:

(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws except for such noncompliance which, singly or in the
aggregate, will not have a Material Adverse Effect, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, except where
the failure to keep such permits, approvals, certificates, licenses or other
authorizations, or any noncompliance with the provisions thereof, will not have
a Material Adverse Effect, and handle all Hazardous Materials in compliance with
all applicable Environmental Laws, except for any noncompliance that will not
have a Material Adverse Effect;

(b) immediately notify the Administrative Agent and provide copies upon receipt
of all written inquiries from any Governmental Authority, claims, complaints or
notices relating to the condition of its facilities and properties or compliance
with Environmental Laws which will have a Material Adverse Effect, and promptly
cure and have dismissed with prejudice or investigate and contest in good faith
any actions and proceedings relating to material compliance with Environmental
Laws; and

(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.5.

6.6 Financial Covenant. The Borrower will not permit the ratio of (i) its
Consolidated Financial Indebtedness to (ii) its Consolidated Total
Capitalization to exceed 0.65 to 1.0 at any time.

6.7 Utility Dividends. The Borrower shall not, and shall cause the Utility not
to, enter into or permit to exist any restriction or other limitation on the
ability of the Utility to pay dividends to the Borrower, other than restrictions
and limitations required by Applicable Law or the terms of the Utility’s
preferred stock.

6.8 Borrower’s Continued Ownership of Utility’s Common Stock. The Borrower shall
continue to own 100% of common stock of the Utility and 99% of all issued and
outstanding stock of the Utility.

 

59



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1 The Borrower fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan or any Reimbursement Obligation, or (ii) within
three days after the same becomes due, any interest on any Loan or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document;

7.2 The Borrower or any of its Material Subsidiaries (i) shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness having an aggregate principal amount of at least $25,000,000,
(ii) shall default under any Hedge Agreement covering a notional amount of
Indebtedness of at least $25,000,000, (iii) or fails to observe or perform any
other agreement or condition relating to any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness; or any other event
occurs, the effect of which is to cause, or (with the giving of any notice or
the lapse of time or both) to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due prior to its stated maturity.

7.3 Any representation, warranty or certification made or deemed made herein by
the Borrower, or any certificate furnished to any Lender or the Administrative
Agent pursuant to the provisions hereof, shall prove to have been false or
misleading as of the time made, deemed made, or furnished in any material
respect.

7.4 The Borrower shall default in the performance of its obligations under
Section 6.1(e), 6.6 or 6.8 hereof.

7.5 The Borrower shall default in the performance of any of its other
obligations in this Agreement and such default shall continue unremedied for a
period of 15 days after the earlier of (i) the date on which a senior officer of
the Borrower becomes aware of such default, or (ii) the date on which notice
thereof is given to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent).

7.6 The Borrower or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due.

7.7 The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing.

 

60



--------------------------------------------------------------------------------

7.8 A proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Borrower or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Borrower or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or an order for relief against the Borrower or
such Material Subsidiary shall be entered in an involuntary case under the
Bankruptcy Code.

7.9 A final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate that is not covered by insurance, performance bonds
or the like shall be rendered by a court or courts against the Borrower or any
of its Subsidiaries, and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 90 days from the date of entry thereof and the Borrower or the
relevant Subsidiary shall not, within said period of 90 days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.

7.10 Any of the following events shall occur with respect to any Pension Plan:

(i) the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or

(ii) the complete or partial withdrawal from any Pension Plan by the Borrower or
any member of its Controlled Group if, as a result of such withdrawal, the
Borrower or any such member could incur any liability by such Pension Plan in
excess of $50,000,000; or

(iii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA.

7.11 Any license, consent, authorization or approval, filing or registration now
or hereafter necessary to enable the Borrower to comply with its obligations
hereunder or under the Notes shall be revoked, withdrawn, withheld or not
effected or shall cease to be in full force and effect.

7.12 The occurrence of any Change in Control.

 

61



--------------------------------------------------------------------------------

ARTICLE VIII

REMEDIES, WAIVERS AND AMENDMENTS

8.1 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

8.1.1 declare the commitment of each Lender to make Loans and any obligation of
the Issuing Banks to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

8.1.2 declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

8.1.3 require that the Borrower Cash Collateralize the aggregate Stated Amount
of outstanding Letters of Credit (in an amount equal to 102% of the aggregate
Stated Amount thereof); and

8.1.4 exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents;

provided, however, that upon the occurrence of any Event of Default described in
Section 7.6, 7.7 or 7.8 occurs with respect to the Borrower, the obligation of
each Lender to make Loans and any obligation of any Issuing Bank to issue
Letters of Credit shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the aggregate Stated Amount of Letters of Credit as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6, 7.7 or 7.8) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Event of Default hereunder; provided, however, that no such supplemental
agreement shall, without the consent of each Lender affected thereby:

 

62



--------------------------------------------------------------------------------

(i) Extend the final maturity of any Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon;

(ii) Increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section 4.2 or of any Unmatured Default or
Event of Default or mandatory reduction in the Commitments, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);

(iii) Reduce the percentage specified in the definition of Required Lenders;

(iv) Extend the Facility Termination Date (except as set forth in Section 2.6),
increase the period by which the Repayment Date may be extended, reduce the
amount or extend the payment date for, the mandatory payments required under
Section 2.1.2, increase the amount the Commitment of such Lender hereunder
(without the consent of such Lender), or permit the Borrower to assign its
rights under this Agreement;

(v) Alter any provision in this Agreement providing for the pro rata treatment
of the Lenders;

(vi) Amend this Section 8.2 or any provision of this Agreement requiring the
consent or other action of all of the Lenders; or

(vii) Unless agreed to in writing by the Issuing Banks, the Swingline Lender or
the Administrative Agent in addition to the Lenders required as provided
hereinabove to take such action, affect the respective rights or obligations of
the Issuing Bank, the Swingline Lender or the Administrative Agent, as
applicable, hereunder or under any of the other Loan Documents.

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following the posting of such amendment to the
Lenders.

 

63



--------------------------------------------------------------------------------

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.

8.3 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive during the period that the
Loans herein contemplated are outstanding.

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
Applicable Law.

9.3 Headings. Headings to Articles, Sections and subsections of, and Annexes,
Schedules and Exhibits to the Loan Documents are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of the
Loan Documents.

9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their

 

64



--------------------------------------------------------------------------------

respective successors and assigns; provided, however, that the parties hereto
expressly agree that the Arrangers shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 9.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

9.6 Expenses; Indemnification.

9.6.1 Expenses. The Borrower shall pay:

(i) the Administrative Agent and the Arrangers for any reasonable costs,
internal charges and out of pocket expenses (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent or the Arrangers, and their respective Affiliates, in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration of the Loan Documents;

(ii) the Administrative Agent, the Arrangers, the Issuing Banks and the Lenders
for any reasonable costs, internal charges and out of pocket expenses (including
attorneys’ fees and time charges of attorneys for the Administrative Agent, the
Arrangers, the Issuing Banks and the Lenders, which attorneys may be employees
of the Administrative Agent, the Arrangers, the Issuing Banks or the Lenders)
paid or incurred by the Administrative Agent, the Arrangers, the Issuing Banks
or any Lender in connection with the collection and enforcement of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 9.6, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit;

(iii) the Issuing Banks in connection with the issuance of any Letter of Credit
or demand for payment thereunder; and

(iv) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent, any Issuing Bank
or any Lender as a result of conduct of the Borrower that violates a sanction
enforced by OFAC.

9.6.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Issuing Bank
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower and any of its Subsidiaries) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any

 

65



--------------------------------------------------------------------------------

refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Material on or from any property owned or
operated by the Borrower of any of its Subsidiaries, or any environmental claim
related in any way the Borrower or its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or its Subsidiaries, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any of its Subsidiaries against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 9.6.2 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages or related
liabilities or expenses arising from any non-Tax claim.

9.6.3 Payments on Demand. All amounts due under this Section 9.6 shall be
payable by the Borrower upon demand therefor.

9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP, except that any calculation or
determination which is to be made on a consolidated basis shall be made for the
Borrower and all its Subsidiaries, including those Subsidiaries, if any, which
are unconsolidated on the Borrower’s audited financial statements.

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable. To the extent
permitted by Applicable Law, the Borrower hereby waives any provision of
Applicable Law that renders any provision of the Loan Documents prohibited or
unenforceable in any respect.

9.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, the
Arrangers, nor any Lender shall have any fiduciary responsibilities to the
Borrower. Neither the Administrative Agent, the Arrangers, nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. The Borrower agrees that neither the Administrative Agent, the
Arrangers nor any Lender shall have liability to

 

66



--------------------------------------------------------------------------------

the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arrangers nor any Lender shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, punitive or consequential damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

9.11 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by
Applicable Law, (v) to any Person in connection with any legal proceeding to
which such Lender is a party, (vi) to such Lender’s direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, and (vii) permitted by
Section 12.4.

9.12 Disclosure. The Borrower and each Lender hereby acknowledge and agree that
the Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

9.13 Rights Cumulative. Each of the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents shall be in addition to all of
their other rights and remedies under the Loan Documents and Applicable Law, and
nothing in the Loan Documents shall be construed as limiting any such rights or
remedies.

9.14 Syndication Agent; Documentation Agents. Neither the Syndication Agent nor
the Documentation Agents shall have any liability or obligation whatsoever to
the Borrower, the Administrative Agent or any Lender at any time under this
Agreement, other than its obligations as a Lender hereunder.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders (for purposes of this
ARTICLE X, references to the Lenders shall also mean the Issuing Bank and the
Swingline Lender) hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.6, the provisions of this
ARTICLE X are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor of its Subsidiaries

 

67



--------------------------------------------------------------------------------

shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” (or any other similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations under agency doctrine of any Applicable Law. Instead, such term is
used as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3 Exculpatory Provisions.

10.3.1 The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any the
Bankruptcy Code or under other applicable bankruptcy, insolvency or similar law
now or hereafter in effect or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of the Bankruptcy
Code or any other applicable bankruptcy insolvency or similar law now or
hereafter in effect; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

10.3.2 The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number

 

68



--------------------------------------------------------------------------------

or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.2 and 8.1), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Unmatured Default or Event of Default
unless and until notice describing such Unmatured Default or Event of Default is
given to the Administrative Agent in writing by the Borrower or a Lender.

10.3.3 The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

69



--------------------------------------------------------------------------------

10.6 Resignation of Administrative Agent.

10.6.1 Resignation Effective Date. The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Regardless of whether a
successor has been appointed or has accepted such appointment, such resignation
shall become effective in accordance with such note on the Resignation Effective
Date.

10.6.2 Discharge of Duties After Resignation. With effect from the Resignation
Effective Date, (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for in Section 10.6.1. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this ARTICLE X and Section 9.6 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on

 

70



--------------------------------------------------------------------------------

such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Syndication Agent, Documentation Agents or other agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

10.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code or under other applicable bankruptcy,
insolvency or similar law now or hereafter in effect or any other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan or
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise (i) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Reimbursement Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents, sub-agents and counsel and all other amounts due
the Lenders and the Administrative Agent under Sections 2.4 and 9.6) allowed in
such judicial proceeding and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents, sub-agents and counsel, and any other amounts due the
Administrative Agent under Section 2.4 or 9.6.

10.10 Issuing Bank and Swingline Lender. The provisions of this ARTICLE X (other
than Section 10.2) shall apply to the Issuing Bank and the Swingline Lender
mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under Applicable Law, if the Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, each Lender, the Issuing Banks and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time

 

71



--------------------------------------------------------------------------------

owing, by such Lender, such Issuing Bank or any such Affiliate, to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Bank or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or such Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (i) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders (including the Swingline Lender), and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 11.1 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and each
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon Obligations owing to it in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
(i) notify the Administrative Agent of such fact and (ii) purchase
participations (for cash at face value) in the Obligations held by the other
Lenders so that after such acquisition each Lender will hold its ratable
proportion of the then outstanding Obligations; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 11.2 shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations or Swingline Loans to any
assignee or Participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 11.2 shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. If under
the Bankruptcy Code or under other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, any Lender receives a secured claim in lieu of a
setoff to which this Section 11.2 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 11.2 to
share in the benefits of any recovery on such secured claim. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or

 

72



--------------------------------------------------------------------------------

other amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
Loans. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank; provided, however, that
no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.2 Participations.

12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement

 

73



--------------------------------------------------------------------------------

and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 8.2 that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18.1, 2.18.2, 2.19, and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 12.3; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.21 as if it were an assignee under Section 12.3 and
(B) shall not be entitled to receive any greater payment under Section 2.18 or
2.19, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.21 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.1 as though it were a
Lender; provided that such Participant agrees to be subject to Section 11.2 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

12.2.2 Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

12.3 Assignments.

12.3.1 Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with Applicable Law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be pursuant to an
agreement substantially in the form of Exhibit 12.3.1. The consent of the
Borrower and the Administrative Agent shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate thereof; provided, however, that if an Event of Default has occurred
and is

 

74



--------------------------------------------------------------------------------

continuing, the consent of the Borrower shall not be required; provided further
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof. Such consent
shall not be unreasonably withheld or delayed. Each such assignment with respect
to a Purchaser which is not a Lender or an Affiliate thereof shall (unless each
of the Borrower and the Administrative Agent otherwise consents) be in an amount
not less than the lesser of (i) $5,000,000 or (ii) the remaining amount of the
assigning Lender’s Commitment (calculated as at the date of such assignment) or
outstanding Loans (if the applicable Commitment has been terminated). The
consent of the Issuing Banks (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding). The consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment hereunder. No such assignment shall be made to (A) a natural person,
(B) the Borrower or any of its respective Affiliates or Subsidiaries or (C) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause.

12.3.2 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Section 12.3.1, and
(ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment. On and after the effective date of such assignment, such Purchaser
shall for all purposes be a Lender party to this Agreement and any other Loan
Document executed by or on behalf of the Lenders and shall have all the rights
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party hereto, and no further consent or action by the
Borrower, the Lenders or the Administrative Agent shall be required to release
the transferor Lender with respect to the percentage of the Aggregate
Commitments assigned to such Purchaser but such transferor Lender shall continue
to be entitled to the benefits of Sections 2.18.1, 2.18.2, 2.19, and 2.20 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this paragraph shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2.2.

12.3.3 Assignments by a Defaulting Lender. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties

 

75



--------------------------------------------------------------------------------

to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
Applicable Percentage of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (ii) acquire (and fund as
appropriate) its full share of all Loans and participations in Letters of Credit
and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

12.3.4 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1-B a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation,
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by each of the Borrower and the Issuing Bank,
at any reasonable time and from time to time upon reasonable prior notice.

12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 2.19.

ARTICLE XIII

NOTICES

13.1 Notices. Except as otherwise permitted by Section 2.12 with respect to
Borrowing Notices, Swingline Borrowing Notices and Continuation/Conversion
Notices, all notices, requests and other communications to any party hereunder
shall be in writing (including

 

76



--------------------------------------------------------------------------------

electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (i) in the case of the Borrower or the Administrative
Agent, at its address or facsimile number set forth on the signature pages
hereof, (ii) in the case of any Lender, at its address or facsimile number set
forth on its Administrative Questionnaire or (iii) in the case of any party, at
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (x) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (y) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (z) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.

13.2 Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall
become effective when (a) it has been executed by the Borrower, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action and (b) the Borrower has paid all outstanding fees and other amounts
payable by the Borrower in connection with the termination of the Existing
Credit Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in electronic format (e.g., “pdf” or “tif” file
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 CHOICE OF LAW. THE RIGHTS AND DUTIES OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS UNDER THIS AGREEMENT AND THE NOTES (INCLUDING MATTERS
RELATING TO THE MAXIMUM PERMISSIBLE RATE), AND THE OTHER LOAN DOCUMENTS SHALL,
PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

77



--------------------------------------------------------------------------------

15.2 Consent To Jurisdiction. Any judicial proceeding brought against the
Borrower with respect to any Loan Document Related Claim may be brought in any
court of competent jurisdiction in The City of New York, and, by execution and
delivery of this Agreement, the Borrower (a) accepts, generally and
unconditionally, the exclusive jurisdiction of such courts and any related
appellate court and irrevocably agrees to be bound by any judgment rendered
thereby in connection with any Loan Document Related Claim and (b) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such a court is an inconvenient
forum. The Borrower hereby waives personal service of process and consents that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its address specified or determined in accordance with the
provisions of Article XIII, and service so made shall be deemed completed on the
third Business Day after such service is deposited in the mail. Nothing herein
shall affect the right of the Administrative Agent, any Lender or any other
Indemnified Person to serve process in any other manner permitted by law or
shall limit the right of the Administrative Agent, the Syndication Agent, any
Documentation Agent, any Lender or any other Indemnified Person to bring
proceedings against the Borrower in the courts of any other jurisdiction. Any
judicial proceeding by the Borrower against the Administrative Agent or any
Lender involving any Loan Document Related Claim shall be brought only in a
court located in the City and State of New York.

15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY LOAN
DOCUMENT RELATED CLAIM.

15.4 LIMITATION ON LIABILITY. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
NEITHER THE ADMINISTRATIVE AGENT, NOR THE LENDERS NOR ANY OTHER INDEMNIFIED
PERSON SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR, ANY SPECIAL, INDIRECT, PUNITIVE OR
CONSEQUENTIAL DAMAGES, AND TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
PUNITIVE DAMAGES SUFFERED BY THE BORROWER IN CONNECTION WITH ANY LOAN DOCUMENT
RELATED CLAIM.

15.5 USA PATRIOT ACT NOTICE. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Borrower in accordance with the Patriot Act.

[SIGNATURE PAGES FOLLOW]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

WGL HOLDINGS, INC. By:   /s/ Anthony M. Nee           Anthony M. Nee   Treasurer

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Issuing Bank, Swingline Lender and Lender

By:   /s/ Allison Newman  

Allison Newman

Director

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., as Syndication Agent and

Lender

By:   /s/ Nicholas R. Battista            Nicholas R. Battista   Director

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as Co-Documentation Agent,

Issuing Bank and Lender

By:   /s/ Michael F. Skorich          

Michael F. Skorich

Senior Vice President

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as Co-Documentation Agent

and Lender

By:   /s/ Vijay Prasad          

Vijay Prasad

Senior Vice President

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as

Lender

By:   /s/ Richard K. Fronapfel          

Richard K. Fronapfel

Vice President

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as

Lender

By:   /s/ Bremmer Kneib  

Bremmer Kneib

Vice President

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as

Lender

By:   /s/ Holland H. Williams  

Holland H. Williams

AVP

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK

AGENCY, as Lender

By:   /s/ Robert W. Casey, Jr.          

Robert W. Casey, Jr.

Executive Director

 

Robert Casey

Canadian Imperial Bank of Commerce

New York Agency

Authorized Signatory

 

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK

AGENCY, as Lender

By:   /s/ Eoin Roche          

Eoin Roche

Executive Director

 

Eoin Roche

Canadian Imperial Bank of Commerce

New York Agency

Authorized Signatory

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as

Lender

By:   /s/ Lisa Decristofaro          

Lisa Decristofaro

Vice President

WGL Holdings, Inc. — 2012 Credit Agreement



--------------------------------------------------------------------------------

MECHANICS AND FARMERS BANK, as

Lender

By:   /s/ James E. Sansom  

James E. Sansom

SVP

WGL Holdings, Inc. — 2012 Credit Agreement